
	
		II
		109th CONGRESS
		2d Session
		S. 4024
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Frist (for himself,
			 Mr. Kennedy, Mr. Obama, and Mr.
			 Bingaman) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to improve the
		  health and healthcare of racial and ethnic minority and other health disparity
		  populations.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Minority Health Improvement and
			 Health Disparity Elimination Act.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Education and Training
					Sec. 101. Cultural competency and communication for
				providers.
					Sec. 102. Healthcare workforce, education, and
				training.
					Sec. 103. Workforce training to achieve diversity.
					Sec. 104. Mid-career health professions scholarship
				program.
					Sec. 105. Cultural competency training.
					Sec. 106. Authorization of appropriations;
				reauthorizations.
					TITLE II—Care and access
					Sec. 201. Care and access.
					Sec. 202. Authorization of appropriations.
					TITLE III—Research
					Sec. 301. Agency for healthcare research and
				quality.
					Sec. 302. Genetic variation and health.
					Sec. 303. Evaluations by the Institute of Medicine.
					Sec. 304. National Center for Minority Health and Health
				Disparities reauthorization.
					Sec. 305. Authorization of appropriations.
					TITLE IV—Data collection, analysis, and quality
					Sec. 401. Data collection, analysis, and quality.
					TITLE V—Leadership, collaboration, and national action
				plan
					Sec. 501. Office of Minority Health and Health Disparity
				Elimination.
				
			2.DefinitionsIn this Act and the amendments made by this
			 Act:
			(1)Cultural
			 competencyThe term
			 culturally competent—
				(A)when used to describe health-related
			 services, means providing healthcare tailored to meet the social, cultural, and
			 linguistic needs of patients from diverse backgrounds; and
				(B)when used to describe education or
			 training, means education or training designed to prepare those receiving the
			 education or training to provide health-related services tailored to meet the
			 social, cultural, and linguistic needs of patients from diverse
			 backgrounds.
				(2)Health
			 disparity populationThe term health disparity
			 population has the meaning given such term in section 903(d)(1) of the
			 Public Health Service Act (42 U.S.C.
			 299a–1(d)(1)).
			(3)Health
			 literacyThe term health literacy means the degree
			 to which an individual has the capacity to obtain, communicate, process, and
			 understand health information (including the language in which the information
			 is provided) and services in order to make appropriate health decisions.
			(4)Minority
			 groupThe term minority group has the meaning given
			 the term racial and ethnic minority group in section 1707 of the
			 Public Health Service Act (42 U.S.C.
			 300u–6) (as amended by section 501).
			(5)Practice-based
			 research networksThe term practice-based research
			 network means a group of ambulatory practices devoted principally to the
			 primary care of patients, and affiliated in their mission to investigate
			 questions related to community-based practice and to improve the quality of
			 primary care.
			(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			IEducation and
			 Training
			101.Cultural
			 competency and communication for providersTitle II of the Public Health Service Act
			 (42 U.S.C. 202 et seq.) is amended by adding at the end the following:
				
					270.Internet
				clearinghouse to improve cultural competency and communication by healthcare
				providers
						(a)EstablishmentNot
				later than 1 year after the date of enactment of the
				Minority Health Improvement and Health
				Disparity Elimination Act, the Secretary, acting through the
				Deputy Assistant Secretary for Minority Health and Health Disparity
				Elimination, shall assist providers to improve the health and healthcare of
				racial and ethnic minority and other health disparity populations by developing
				and maintaining an Internet Clearinghouse within the Office of Minority Health
				and Health Disparity Elimination that—
							(1)increases
				cultural competency;
							(2)improves
				communication between healthcare providers, staff, and their patients,
				including those patients with low functional health literacy;
							(3)improves
				healthcare quality and patient satisfaction;
							(4)reduces medical
				errors and healthcare costs; and
							(5)reduces
				duplication of effort regarding translation of materials.
							(b)Internet
				clearinghouseNot later than 12 months after the date of
				enactment of this section the Secretary, acting through the Deputy Assistant
				Secretary for Minority Health and Health Disparity Elimination, and in
				consultation with the Director of the Office for Civil Rights, shall carry out
				subsection (a) by—
							(1)developing and
				maintaining, through the Office of Minority Health and Health Disparity
				Elimination, an accessible library and database on the Internet with easily
				searchable, clinically-relevant information regarding culturally competent
				healthcare for racial and ethnic minority and other health disparity
				populations, including Internet links to additional resources that fulfill the
				purpose of this section;
							(2)developing and
				making templates for visual aids and standard documents with clear explanations
				that can help patients and consumers access and make informed decisions about
				healthcare, including—
								(A)administrative
				and legal documents, including informed consent and advanced directives;
								(B)clinical
				information, including information pertaining to treatment adherence,
				self-management training for chronic conditions, preventing transmission of
				disease, and discharge instructions;
								(C)patient education
				and outreach materials, including immunization or screening notices and health
				warnings; and
								(D)Federal health
				forms and notices;
								(3)ensuring that
				documents described in paragraph (2) are posted in English and non-English
				languages and are culturally appropriate;
							(4)encouraging
				healthcare providers to customize such documents for their use;
							(5)facilitating
				access to such documents, including distribution in both paper and electronic
				formats;
							(6)providing
				technical assistance to healthcare providers with respect to the access and use
				of information described in paragraph (1) including information to help
				healthcare providers—
								(A)understand the
				concept of cultural competence;
								(B)implement
				culturally competent practices;
								(C)care for patients
				with low functional health literacy, including helping such patients understand
				and participate in healthcare decisions;
								(D)understand and
				apply Federal guidance and directives regarding healthcare for racial and
				ethnic minority and other health disparity populations;
								(E)obtain
				reimbursement for provision of culturally competent services;
								(F)understand and
				implement bioinformatics and health information technology in order to improve
				healthcare for racial and ethnic minority and other health disparity
				populations; and
								(G)conduct other
				activities determined appropriate by the Secretary;
								(7)providing
				educational materials to patients, representatives of community-based
				organizations, and the public with respect to the access and use of information
				described in paragraph (1), including—
								(A)information to
				help such individuals—
									(i)understand the
				concept of cultural competence, and the role of cultural competence in the
				delivery of healthcare;
									(ii)work with
				healthcare providers to implement culturally competent practices; and
									(iii)understand the
				concept of low functional health literacy, and the barriers it presents to
				care; and
									(B)other material
				determined appropriate by the Secretary; and
								(8)supporting
				initiatives that the Secretary determines to be useful to fulfill the purposes
				of the Internet Clearinghouse.
							(c)DefinitionsThe
				definitions contained in section 2 of the Minority Health Improvement and Health Disparity
				Elimination Act shall apply for purposes of this
				section.
						.
			102.Healthcare
			 workforce, education, and training
				(a)In
			 generalPart F of title VII
			 of the Public Health Service Act (42 U.S.C. 295j et seq.) is amended by
			 inserting after section 792 the following:
					
						793.Healthcare
				workforce, education, and training
							(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration and the Deputy Assistant Secretary
				for Minority Health and Health Disparity Elimination, shall establish an
				aggregated and disaggregated database on health professional students,
				including applicants, matriculates, and graduates.
							(b)Requirement To
				collect data
								(1)In
				generalEach health professions school described in paragraph (2)
				that receives Federal funds, shall collect race and ethnicity data, primary
				language data, and other health disparity data, as feasible and pursuant to
				subsection (d), concerning the students described in subsection (a), as well as
				intended geographical site of practice and intended discipline of practice for
				graduates. In collecting such data, a school shall—
									(A)at a minimum, use
				the categories for race and ethnicity established by the Director of the Office
				of Management and Budget in effect on the date of enactment of the
				Minority Health Improvement and Health
				Disparity Elimination Act; and
									(B)if practicable,
				collect data on additional population groups if such data can be aggregated
				into the minimum race and ethnicity data categories.
									(2)Health
				professions schoolA health professions school described under
				this paragraph is a school of medicine or osteopathic medicine, public health,
				nursing, dentistry, optometry, pharmacy, allied health, podiatric medicine, or
				veterinary medicine, or a graduate program in mental health practice.
								(c)ReportingEach
				school or program described under subsection (b), shall, on an annual basis,
				report to the Secretary data on race and ethnicity and primary language
				collected under this section for inclusion in the database established under
				subsection (a). The Secretary shall ensure that such disparity data is reported
				to Congress and made available to the public.
							(d)Health
				disparity measuresThe Secretary shall develop, report, and
				disseminate measures of the other health data referenced in section 793(b)(1),
				to ensure uniform and consistent collection and reporting of these measures by
				health professions schools. In developing such measures, the Secretary shall
				take into consideration health disparity indicators developed pursuant to
				section 2901(c).
							(e)Use of
				dataData reported pursuant to subsection (c) shall be used by
				the Secretary to conduct ongoing short- and long-term analyses of diversity
				within health professions schools and the health professions. The Secretary
				shall ensure that such analyses are reported to Congress and made available to
				the public.
							(f)Cultural
				competency trainingThe Secretary shall collect and report data
				from health professions schools regarding the extent to which cultural
				competency training is provided to health professions students, and conduct
				periodic assessments regarding the preparedness of such students to care for
				patients from racial and ethnic minority and other health disparity
				populations.
							(g)PrivacyThe
				Secretary shall ensure that all data collected under this section is protected
				from inappropriate internal and external use by any entity that collects,
				stores, or receives the data and that such data is collected without personally
				identifiable information.
							(h)PartnershipThe
				Secretary may contract with external entities to fulfill the requirements under
				this section if such entities have demonstrated expertise and experience
				collecting, analyzing, and reporting data required under this section for
				health professional
				students.
							.
				(b)National Health
			 Service Corps Program
					(1)Assignment of
			 corps personnelSection 333(a)(3) of the Public Health Service
			 Corps (42 U.S.C. 254f(a)(3)) is amended to read as follows:
						
							(3)(A)In approving
				applications for assignment of members of the Corps the Secretary shall not
				discriminate against application from entities which are not receiving Federal
				financial assistance under this Act.
								(B)In approving such applications, the
				Secretary shall—
									(i)give preference to applications in
				which a nonprofit entity or public entity shall provide a site to which Corps
				members may be assigned; and
									(ii)give highest preference to
				applications—
										(I)from entities described in clause (i)
				that are federally qualified health centers as defined in section 1905(l)(2)(B)
				of the Social Security Act; and
										(II)from entities described in clause (i)
				that primarily serve racial and ethnic minority and other health disparity
				populations with annual incomes at or below twice those set forth in the most
				recent poverty guidelines issued by the Secretary pursuant to section 673(2) of
				the Community Services Block Grant Act (42 U.S.C.
				9902(2)).
										.
					(2)Priorities in
			 assignment of corps personnelSection 333A of the Public Health
			 Service Act (42 U.S.C. 254f–1) is amended—
						(A)in subsection
			 (a)—
							(i)by
			 redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4),
			 respectively; and
							(ii)by
			 striking shall— and inserting “shall—
								
									(1)give preference
				to applications as set forth in subsection (a)(3) of section
				333;
									;
				and
							(B)by striking
			 subsection (a)(1) each place it appears and inserting
			 subsection (a)(2).
						(3)Conforming
			 amendmentSection 338I(c)(3)(B)(ii) of the Public Health Service
			 Act (42 U.S.C. 254q–1(c)(3)(B)(ii)) is amended by striking section
			 333A(a)(1) and inserting section 333A(a)(2).
					103.Workforce
			 training to achieve diversity
				(a)Centers of
			 excellenceSection 736 of the Public Health Service Act (42
			 U.S.C. 293) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)In
				generalThe Secretary shall make grants to, and enter into
				contracts with, public and nonprofit private health or educational entities,
				including designated health professions schools described in subsection (c),
				for the purpose of assisting the entities in supporting programs of excellence
				in health professions education for underrepresented minorities in health
				professions.
							;
					(2)by striking
			 subsection (b) and inserting the following:
						
							(b)Required Use of
				FundsThe Secretary may not make a grant under subsection (a)
				unless the designated health professions school involved agrees, subject to
				subsection (c)(1)(C), to use the funds awarded under the grant to—
								(1)develop a large
				competitive applicant pool through linkages with institutions of higher
				education, local school districts, and other community-based entities and
				establish an education pipeline for health professions careers;
								(2)establish,
				strengthen, or expand programs to enhance the academic performance of
				underrepresented minority in health professions students attending the
				school;
								(3)improve the
				capacity of such school to train, recruit, and retain underrepresented minority
				faculty members including the payment of such stipends and fellowships as the
				Secretary may determine appropriate;
								(4)carry out
				activities to improve the information resources, clinical education, curricula,
				and cultural and linguistic competence of the graduates of the school, as it
				relates to minority health and other health disparity issues;
								(5)facilitate
				faculty and student research on health issues particularly affecting racial and
				ethnic minority and other health disparity populations, including research on
				issues relating to the delivery of culturally competent healthcare (as defined
				in section 270);
								(6)carry out a
				program to train students of the school in providing health services to racial
				and ethnic minority and other health disparity populations (as defined in
				section 903(d)(1)) through training provided to such students at
				community-based health facilities that—
									(A)provide such
				health services; and
									(B)are located at a
				site remote from the main site of the teaching facilities of the school;
									(7)provide stipends
				as the Secretary determines appropriate, in amounts as the Secretary determines
				appropriate; and
								(8)conduct
				accountability and other reporting activities, as required by the Secretary in
				subsection
				(i).
								;
					(3)in subsection
			 (c)—
						(A)by amending
			 paragraph (1) to read as follows:
							
								(1)Designated
				schools
									(A)In
				generalThe designated health professions schools referred to in
				subsection (a) are such schools that meet each of the conditions specified in
				subparagraphs (B) and (C), and that—
										(i)meet each of the
				conditions specified in paragraph (2)(A);
										(ii)meet each of the
				conditions specified in paragraph (3);
										(iii)meet each of
				the conditions specified in paragraph (4); or
										(iv)meet each of the
				conditions specified in paragraph (5).
										(B)General
				conditionsThe conditions specified in this subparagraph are that
				a designated health professions school—
										(i)has a significant
				number of underrepresented minority in health professions students enrolled in
				the school, including individuals accepted for enrollment in the school;
										(ii)has been
				effective in assisting such students of the school to complete the program of
				education and receive the degree involved;
										(iii)has been
				effective in recruiting such students to enroll in and graduate from the
				school, including providing scholarships and other financial assistance to such
				students and encouraging such students from all levels of the educational
				pipeline to pursue health professions careers; and
										(iv)has made
				significant recruitment efforts to increase the number of underrepresented
				minority in health professions individuals serving in faculty or administrative
				positions at the school.
										(C)ConsortiumThe
				condition specified in this subparagraph is that, in accordance with subsection
				(e)(1), the designated health profession school involved has with other health
				profession schools (designated or otherwise) formed a consortium to carry out
				the purposes described in subsection (b) at the schools of the
				consortium.
									(D)Application of
				criteria to other programsIn the case of any criteria
				established by the Secretary for purposes of determining whether schools meet
				the conditions described in subparagraph (B), this section may not, with
				respect to racial and ethnic minorities, be construed to authorize, require, or
				prohibit the use of such criteria in any program other than the program
				established in this
				section.
									;
						(B)by amending
			 paragraph (2) to read as follows:
							
								(2)Centers of
				excellence at certain historically black colleges and universities
									(A)ConditionsThe
				conditions specified in this subparagraph are that a designated health
				professions school is a school described in section 799B(1).
									(B)Use of
				grantIn addition to the purposes described in subsection (b), a
				grant under subsection (a) to a designated health professions school meeting
				the conditions described in subparagraph (A) may be expended—
										(i)to develop a plan
				to achieve institutional improvements, including financial independence, to
				enable the school to support programs of excellence in health professions
				education for underrepresented minority individuals; and
										(ii)to provide
				improved access to the library and informational resources of the
				school.
										(C)ExceptionThe
				requirements of paragraph (1)(C) shall not apply to a historically black
				college or university that receives funding under this paragraph or paragraph
				(5).
									;
				and
						(C)by amending
			 paragraphs (3) through (5) to read as follows:
							
								(3)Hispanic
				centers of excellenceThe conditions specified in this paragraph
				are that—
									(A)with respect to
				Hispanic individuals, each of clauses (i) through (iv) of paragraph (1)(B)
				applies to the designated health professions school involved;
									(B)the school
				agrees, as a condition of receiving a grant under subsection (a) of this
				section, that the school will, in carrying out the duties described in
				subsection (b) of this section, give priority to carrying out the duties with
				respect to Hispanic individuals; and
									(C)the school
				agrees, as a condition of receiving a grant under subsection (a) of this
				section, that—
										(i)the school will
				establish an arrangement with 1 or more public or nonprofit community-based
				Hispanic serving organizations, or public or nonprofit private institutions of
				higher education, including schools of nursing, whose enrollment of students
				has traditionally included a significant number of Hispanic individuals, the
				purposes of which will be to cary out a program—
											(I)to identify
				Hispanic students who are interested in a career in the health profession
				involved; and
											(II)to facilitate
				the educational preparation of such students to enter the health professions
				school; and
											(ii)the school will
				make efforts to recruit Hispanic students, including students who have
				participated in the undergraduate or other matriculation program carried out
				under arrangements established by the school pursuant to clause (i)(II) and
				will assist Hispanic students regarding the completion of the educational
				requirements for a degree from the school.
										(4)Native american
				centers of excellenceSubject to subsection (e), the conditions
				specified in this paragraph are that—
									(A)with respect to
				Native Americans, each of clauses (i) through (iv) of paragraph (1)(B) applies
				to the designated health professions school involved;
									(B)the school
				agrees, as a condition of receiving a grant under subsection (a) of this
				section, that the school will, in carrying out the duties described in
				subsection (b) of this section, give priority to carrying out the duties with
				respect to Native Americans; and
									(C)the school
				agrees, as a condition of receiving a grant under subsection (a) of this
				section, that—
										(i)the school will
				establish an arrangement with 1 or more public or nonprofit private
				institutions of higher education, including schools of nursing, whose
				enrollment of students has traditionally included a significant number of
				Native Americans, the purpose of which arrangement will be to carry out a
				program—
											(I)to identify
				Native American students, from the institutions of higher education referred to
				in clause (i), who are interested in health professions careers; and
											(II)to facilitate
				the educational preparation of such students to enter the designated health
				professions school; and
											(ii)the designated
				health professions school will make efforts to recruit Native American
				students, including students who have participated in the undergraduate program
				carried out under arrangements established by the school pursuant to clause (i)
				and will assist Native American students regarding the completion of the
				educational requirements for a degree from the designated health professions
				school.
										(5)Other centers
				of excellenceThe conditions specified in this paragraph
				are—
									(A)with respect to
				other centers of excellence, the conditions described in clauses (i) through
				(iv) of paragraph (1)(B); and
									(B)that the health
				professions school involved has an enrollment of underrepresented minorities in
				health professions significantly above the national average for such
				enrollments of health professions
				schools.
									;
				and
						(4)by striking
			 subsection (h) and inserting the following:
						
							(h)Formula for
				allocations
								(1)AllocationsBased
				on the amount appropriated under section 106(a) of the
				Minority Health Improvement and Health
				Disparity Elimination Act for a fiscal year, the following
				subparagraphs shall apply as appropriate:
									(A)In
				generalIf the amounts appropriated under section 106(a) of the
				Minority Health Improvement and Health
				Disparity Elimination Act for a fiscal year are $24,000,000 or
				less—
										(i)the Secretary
				shall make available $12,000,000 for grants under subsection (a) to health
				professions schools that meet the conditions described in subsection (c)(2)(A);
				and
										(ii)and available
				after grants are made with funds under clause (i), the Secretary shall make
				available—
											(I)60 percent of
				such amount for grants under subsection (a) to health professions schools that
				meet the conditions described in paragraph (3) or (4) of subsection (c)
				(including meeting the conditions under subsection (e)); and
											(II)40 percent of
				such amount for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(5).
											(B)Funding in
				excess of $24,000,000If amounts appropriated under section
				106(a) of the Minority Health Improvement and
				Health Disparity Elimination Act for a fiscal year exceed
				$24,000,000 but are less than $30,000,000—
										(i)80 percent of
				such excess amounts shall be made available for grants under subsection (a) to
				health professions schools that meet the requirements described in paragraph
				(3) or (4) of subsection (c) (including meeting conditions pursuant to
				subsection (e)); and
										(ii)20 percent of
				such excess amount shall be made available for grants under subsection (a) to
				health professions schools that meet the conditions described in subsection
				(c)(5).
										(C)Funding in
				excess of $30,000,000If amounts appropriated under section
				106(a) of the Minority Health Improvement and
				Health Disparity Elimination Act for a fiscal year exceed
				$30,000,000 but are less than $40,000,000, the Secretary shall make
				available—
										(i)not less than
				$12,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(2)(A);
										(ii)not less than
				$12,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in paragraph (3) or (4) of subsection (c)
				(including meeting conditions pursuant to subsection (e));
										(iii)not less than
				$6,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(5); and
										(iv)after grants are
				made with funds under clauses (i) through (iii), any remaining excess amount
				for grants under subsection (a) to health professions schools that meet the
				conditions described in paragraph (2)(A), (3), (4), or (5) of subsection
				(c).
										(D)Funding in
				excess of $40,000,000If amounts appropriated under section
				106(a) of the Minority Health Improvement and
				Health Disparity Elimination Act for a fiscal year are
				$40,000,000 or more, the Secretary shall make available—
										(i)not less than
				$16,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(2)(A);
										(ii)not less than
				$16,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in paragraph (3) or (4) of subsection (c)
				(including meeting conditions pursuant to subsection (e));
										(iii)not less than
				$8,000,000 for grants under subsection (a) to health professions schools that
				meet the conditions described in subsection (c)(5); and
										(iv)after grants are
				made with funds under clauses (i) through (iii), any remaining funds for grants
				under subsection (a) to health professions schools that meet the conditions
				described in paragraph (2)(A), (3), (4), or (5) of subsection (c).
										(2)No
				limitationNothing in this subsection shall be construed as
				limiting the centers of excellence referred to in this section to the
				designated amount, or to preclude such entities from competing for grants under
				this section.
								(3)Maintenance of
				effort
									(A)In
				generalWith respect to activities for which a grant made under
				this part are authorized to be expended, the Secretary may not make such a
				grant to a center of excellence for any fiscal year unless the center agrees to
				maintain expenditures of non-Federal amounts for such activities at a level
				that is not less than the level of such expenditures maintained by the center
				for the fiscal year preceding the fiscal year for which the school receives
				such a grant.
									(B)Use of Federal
				fundsWith respect to any Federal amounts received by a center of
				excellence and available for carrying out activities for which a grant under
				this part is authorized to be expended, the center shall, before expending the
				grant, expend the Federal amounts obtained from sources other than the grant,
				unless given prior approval from the Secretary.
									(i)Evaluations
								(1)Advisory
				committee
									(A)In
				generalNot later than 90 days after the date of enactment of the
				Minority Health Improvement and Health
				Disparity Elimination Act, the Secretary shall establish and
				appoint the members of an advisory committee composed of representatives of
				government agencies, including the Health Resources and Services
				Administration, the Office of Minority Health and Health Disparity Elimination,
				and the Indian Health Service, community stakeholders and experts in
				identifying and addressing the health concerns of racial and ethnic minority
				and other health disparity populations, and designees from health professions
				schools described in subsection (b).
									(B)DutiesThe
				advisory committee shall develop and recommend performance measures with which
				to assess, based on data to be compiled by recipients of grants or contracts
				under this section or section 736, 737, 738, or 739, the extent to which the
				program described in this section and sections 736, 737, 738, and 739 has met
				the purpose of this part. The advisory committee shall submit such
				recommendations to the Administrator of the Health Resources and Services
				Administration not later than 6 months after the appointment of the advisory
				committee.
									(C)NotificationNot
				later than 30 days after the submission of the recommendations, the
				Administrator of the Health Resources and Services Administration shall review
				the recommendations and establish performance measures described in
				subparagraph (B), and the Administrator shall notify recipients of grants or
				contracts under this section or section 736, 737, 738, or 739 of the new
				performance measures and make requirements related to the performance measures
				publicly available both on the website of the Administration and as part of any
				notifications of awards released to entities receiving the grants or
				contracts.
									(2)Data collection
				and annual evaluations
									(A)In
				generalThe Administrator of the Health Resources and Services
				Administration shall collect annual data from recipients of grants or contracts
				under this section or section 736, 737, 738, or 739 on the performance measures
				established under paragraph (1).
									(B)Biannual
				meetingThe Administrator of the Health Resources and Services
				Administration shall convene a meeting of the advisory committee established
				under paragraph (1) not less than twice per year. At the meeting, the advisory
				committee shall recommend any necessary changes to such performance measures to
				improve data collection and short-term evaluation with respect to the programs
				carried out under this section or section 736, 737, 738, or 739, and provide
				technical assistance as necessary.
									(3)UpdatesThe
				Administrator of the Health Resources and Services Administration shall
				determine whether to incorporate the recommended changes as described in
				paragraph (2)(B) and provide technical assistance as necessary. The
				Administrator shall not penalize a current recipient of a grant or contract
				under this section or section 736, 737, 738, or 739 for failing to comply with
				the revised data collection or performance measure requirements if the
				recipient demonstrates an inability to provide additional data mandated under
				the requirements.
								(4)AccountabilityThe
				Administrator shall review and take into consideration performance measurement
				data previously collected from recipients of grants or contracts under this
				section or section 736, 737, 738, or 739 when deciding to renew the grants or
				contracts of such recipients.
								.
				
					(b)Cooperative
			 agreements for online degree programs at schools of public health and schools
			 of allied healthPart B of title VII of the Public Health Service
			 Act (42 U.S.C. 293 et seq.) is amended by adding at the end the
			 following:
					
						742.Cooperative
				agreements for online degree programs
							(a)Cooperative
				agreementsThe Secretary shall award cooperative agreements to
				accredited schools of public health, schools of allied health, and public
				health programs to design and implement a degree program over the Internet
				(referred to in this section as an online degree
				program).
							(b)ApplicationTo
				be eligible to receive a cooperative agreement under subsection (a), an
				accredited school of public health, school of allied health, or public health
				program shall submit an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(c)PriorityIn
				awarding cooperative agreements under this section, the Secretary shall give
				priority to any accredited school of public health, school of allied health, or
				public health program that serves a disproportionate number of individuals from
				racial and ethnic minority and other health disparity populations.
							(d)RequirementsAwardees
				shall use an award under subsection (a) to design and implement an online
				degree program that meets the following conditions:
								(1)Limiting
				enrollment to individuals who have obtained a secondary school diploma or a
				recognized equivalent.
								(2)Maintaining
				significant enrollment and graduation of underrepresented minorities in health
				professions.
								.
				(c)DefinitionPart
			 B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is
			 amended by inserting after the part heading the following:
					
						735A.Application
				of definitionThe definition
				contained in section 738(b)(5) shall apply for purposes of this part, except
				that such definition shall also apply in the case of references to
				underrepresented minority students, underrepresented
				minority faculty members, underrepresented minority faculty
				administrators, and underrepresented minorities in health
				professions.
						.
				104.Mid-career
			 health professions scholarship programSubpart 2 of part E of title VII of the
			 Public Health Service Act (42 U.S.C. 295 et seq.) is amended—
				(1)in section 770,
			 by inserting (other than section 771) after this
			 subpart;
				(2)by redesignating
			 section 770 as section 771; and
				(3)by inserting
			 after section 769 the following:
					
						770.Mid-career
				health professions scholarship program
							(a)In
				generalThe Secretary may make grants to eligible schools to
				award scholarships to eligible individuals to attend the school involved, for
				the purpose of enabling the individuals to make a career change from a
				non-health profession to a health profession.
							(b)ApplicationTo
				receive a grant under this section, an eligible school shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsAmounts awarded as a scholarship under this section may be
				expended only for tuition expenses, other reasonable educational expenses, and
				reasonable living expenses incurred in the attendance of the school
				involved.
							(d)DefinitionsIn
				this section:
								(1)Eligible
				schoolThe term eligible school means an accredited
				school of medicine, osteopathic medicine, dentistry, nursing, pharmacy,
				podiatric medicine, optometry, veterinary medicine, public health,
				chiropractic, allied health, a school offering a graduate program in behavioral
				and mental health practice, or an entity providing programs for the training of
				physician assistants.
								(2)Eligible
				individualThe term eligible individual means an
				individual who is an underrepresented minority individual who has obtained a
				secondary school diploma or its recognized
				equivalent.
								.
				105.Cultural
			 competency trainingPart B of
			 title VII of the Public Health Service Act (42 U.S.C. 293 et seq.), as amended
			 by section 104, is amended by adding at the end the following:
				
					743.Cultural
				competency training
						(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration and in collaboration with the
				Office of Minority Health and Health Disparity Elimination and Agency for
				Healthcare Research and Quality, shall support the development, evaluation, and
				dissemination of model curricula for cultural competency training for use in
				health professions schools and continuing education programs, and other
				purposes determined appropriate by the Secretary.
						(b)CurriculaIn
				carrying out subsection (a), the Secretary shall collaborate with health
				professional societies, licensing and accreditation entities, health
				professions schools, and experts in minority health and cultural competency,
				and other organizations as determined appropriate by the Secretary. Such
				curricula shall include a focus on cultural competency measures and cultural
				competency self-assessment methodology for health providers, systems and
				institutions.
						(c)Dissemination
							(1)In
				generalSuch model curricula should be disseminated through the
				Internet Clearinghouse under section 270 and other means as determined
				appropriate by the Secretary.
							(2)EvaluationThe
				Secretary shall evaluate adoption and the implementation of cultural competency
				training curricula, and facilitate inclusion of cultural competency measures in
				quality measurement systems as
				appropriate.
							.
			106.Authorization
			 of appropriations; reauthorizations
				(a)Authorization
			 of appropriationsThere are authorized to be appropriated—
					(1)such sums as may
			 be necessary for each of fiscal years 2007 through 2011, to carry out the
			 amendments made by sections 101 and 102 of this title (adding sections 270 and
			 793 to the Public Health Service Act);
					(2)$45,000,000 for
			 fiscal year 2007, and such sums as may be necessary for each of fiscal years
			 2008 through 2011, to carry out the amendments made by section 103(a) (relating
			 to centers of excellence in section 736 of the Public Health Service
			 Act);
					(3)such sums as may
			 be necessary for each of fiscal years 2007 through 2011, to carry out the
			 amendments made by section 103(b) (adding section 742 to the Public Health
			 Service Act);
					(4)such sums as may
			 be necessary for each of fiscal years 2007 through 2011, to carry out the
			 amendments made by section 104(b) (adding section 770 to the Public Health
			 Service Act); and
					(5)such sums as may
			 be necessary for each of fiscal years 2007 through 2011, to carry out the
			 amendment made by section 105 (adding section 743 to the Public Health Service
			 Act).
					(b)ReauthorizationsThe
			 following programs are reauthorized as follows:
					(1)Educational
			 assistance in the health professions regarding individuals from disadvantaged
			 backgroundSection 740(c) of the Public Health Service Act (42
			 U.S.C. 293a(c)) is amended by striking the first sentence and inserting the
			 following: For the purpose of grants and contracts under section
			 739(a)(1), there is authorized to be appropriated $60,000,000 for fiscal year
			 2007 and such sums as may be necessary for each of fiscal years 2008 through
			 2011..
					(2)Scholarships
			 for disadvantaged studentsSection 740(a) of the Public Health
			 Service Act (42 U.S.C. 293a(a)) is amended by striking
			 $37,000,000 and all that follows through through
			 2002 and inserting $51,000,000 for fiscal year 2007, and such
			 sums as may be necessary for each of fiscal years 2008 through
			 2011.
					(3)Loan repayments
			 and fellowshipsSection 740(b) of the Public Health Service Act
			 (42 U.S.C. 293a(b)) is amended by striking $1,100,000 and all
			 that follows through through 2002 and inserting
			 $1,700,000 for fiscal year 2007, and such sums as may be necessary for
			 each of fiscal years 2008 through 2011.
					(4)Grants for
			 health professions educationSection 741 of the Public Health
			 Service Act (42 U.S.C. 293e) is amended in subsection (b), by striking
			 $3,500,000 and all that follows through the period and inserting
			 such sums as may be necessary for each of fiscal years 2007 through
			 2011..
					IICare and
			 access
			201.Care and
			 accessPart P of title III of
			 the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by—
				(1)redesignating the second section 339O (as
			 added by section 504 of the Violence Against Women and Department of Justice
			 Reauthorization Act of 2005) as section 399P; and
				(2)adding at the end the following:
					
						399Q.Access,
				awareness, and outreach activities
							(a)Demonstration
				projectsThe Secretary shall award multiyear contracts or
				competitive grants to eligible entities to support demonstration projects
				designed to improve the health and healthcare of racial and ethnic minority and
				other health disparity populations through improved access to healthcare,
				patient navigators, and health literacy education and services.
							(b)EligibilityIn
				this section:
								(1)Eligible
				entityThe term eligible entity means an
				organization or a community-based consortium.
								(2)OrganizationThe
				term organization means—
									(A)a hospital,
				health plan, or clinic;
									(B)an academic
				institution;
									(C)a State health
				agency;
									(D)an Indian Health
				Service hospital or clinic, Indian tribal health facility, or urban Indian
				facility;
									(E)a nonprofit
				organization, including a faith-based organization or consortium, to the extent
				that a contract or grant awarded to such an entity is consistent with the
				requirements of section 1955;
									(F)a primary care
				practice-based research network; and
									(G)any other similar
				entity determined to be appropriate by the Secretary.
									(3)Community-based
				consortiumThe term community-based consortium means
				a partnership that—
									(A)includes—
										(i)individuals who
				are representatives of organizations of racial and ethnic minority and other
				health disparity populations;
										(ii)community
				leaders and leaders of community-based organizations;
										(iii)healthcare
				providers, including providers who treat racial and ethnic minority and other
				health disparity populations; and
										(iv)experts in the
				area of social and behavioral science, who have knowledge, training, or
				practical experience in health policy, advocacy, cultural or linguistic
				competency, or other relevant areas as determined by the Secretary; and
										(B)is located within
				a federally- or State-designated medically underserved area, a federally
				designated health provider shortage area, or an area with a significant
				population of racial and ethnic minorities.
									(c)ApplicationAn
				eligible entity seeking a contract or grant under this section shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require, including assurances that the
				eligible entity will—
								(1)target
				populations that are members of racial and ethnic minority groups and health
				disparity populations through specific outreach activities;
								(2)collaborate with
				appropriate community organizations and include meaningful community
				participation in planning, implementation, and evaluation of activities;
								(3)demonstrate
				capacity to promote culturally competent and appropriate care for target
				populations with consideration for health literacy;
								(4)develop a plan
				for long-term sustainability;
								(5)evaluate the
				effectiveness of activities under this section, within an appropriate
				timeframe, which shall include a focus on quality and outcomes performance
				measures to ensure that the activities are meeting the intended goals, and that
				the entity is able to disseminate findings from such evaluations;
								(6)provide ongoing
				outreach and education to the health disparity populations served;
								(7)demonstrate
				coordination between public and private entities; and
								(8)assist
				individuals and groups in accessing public and private programs that will help
				eliminate disparities in health and healthcare.
								(d)PrioritiesIn
				awarding contracts and grants under this section, the Secretary shall give
				priority to applicants that are—
								(1)safety-net
				hospitals, defined as hospitals with a low income utilization rate (as defined
				in Section 1923(b)(3) of the Social Security Act (42 U.S.C 1396r–4(b)(3)))
				greater than 25 percent;
								(2)community health
				centers, as defined in section 1905(l)(2)(B) of the Social Security Act (42
				U.S.C. 1396d(l)(2)(B)); and
								(3)other health
				systems that—
									(A)by legal mandate
				or explicitly adopted mission, provide patients with access to services
				regardless of their ability to pay;
									(B)provide care or
				treatment for a substantial number of patients who are uninsured, are receiving
				assistance under a State program under title XIX of the Social Security Act, or
				are members of vulnerable populations, as determined by the Secretary;
									(C)serve a
				disproportionate percentage of patients from racial and ethnic minority and
				other health disparity populations;
									(D)provide an
				assurance that amounts received under the grant or contract will be used to
				implement strategies that address patients’ linguistic needs, where necessary,
				and recruit and maintain diverse staff and leadership; and
									(E)provide an
				assurance that amounts received under the grant or contract will be used to
				support quality improvement activities for patients from racial and ethnic
				minority and other health disparity populations.
									(e)Use of
				fundsAn eligible entity shall use such amounts received under
				this section for demonstration projects to—
								(1)address health
				disparities in the United States-Mexico Border Area, as defined in section 8 of
				the United States-Mexico Border Health Commission Act (22 U.S.C. 290n–6),
				relating to health disparities in the areas of—
									(A)maternal and
				child health;
									(B)primary care and
				preventive health, including health education and promotion;
									(C)public health and
				public infrastructure;
									(D)oral
				health;
									(E)behavioral and
				mental health and substance abuse;
									(F)health conditions
				that have a disproportionate impact on racial and ethnic minorities and a high
				prevalence in the Border Area;
									(G)health services
				research;
									(H)the health
				impacts of exposure to environmental hazards;
									(I)workforce
				training and development; or
									(J)other areas
				determined appropriate by the Secretary;
									(2)implement the
				best practices in disease management, including those that address co-occurring
				chronic conditions, as defined by the public- private partnership established
				under section 918(b), target patients with low functional health literacy, and,
				as feasible, incorporate health information technology;
								(3)evaluate methods
				for strengthening the health coverage of, and continuity of coverage of,
				migratory agricultural workers and seasonal agricultural workers, as such terms
				are defined in section 330(g), and workers in other industries with
				traditionally low rates of employer-sponsored health insurance;
								(4)train community
				health workers to educate, guide, and provide outreach in a community setting
				regarding problems prevalent among medically underserved populations (as
				defined in section 330(b)); or
								(5)identify,
				educate, and enroll eligible patients from racial and ethnic minorities and
				other health disparity populations into clinical trials.
								(f)ReportNot
				later than 3 years after the date an entity receives a contract or grant under
				this section and annually thereafter, the entity shall provide to the Secretary
				a report containing the results of any evaluation conducted pursuant to
				subsection (c)(5).
							(g)Dissemination
				of findingsThe Secretary shall, as appropriate, disseminate to
				public and private entities, including Congress, the findings made in
				evaluations described under subsection (f).
							399R.Grants for
				racial and ethnic approaches to community health
							(a)PurposeIt
				is the purpose of this section to provide for the awarding of grants to assist
				communities in mobilizing and organizing resources in support of effective and
				sustainable programs that will reduce or eliminate disparities in health and
				healthcare experienced by racial and ethnic minority individuals.
							(b)Authority To
				award grantsThe Secretary, acting through the Centers for
				Disease Control and Prevention and the Office of Minority Health and Health
				Disparity Elimination, shall award planning, implementation, and evaluation
				grants to eligible entities to assist in designing, implementing, and
				evaluating culturally and linguistically appropriate, science-based and
				community-driven sustainable strategies to eliminate racial and ethnic health
				and healthcare disparities.
							(c)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall—
								(1)represent a
				coalition—
									(A)whose principal
				purpose is to develop and implement interventions to reduce or eliminate a
				health or healthcare disparity in a targeted racial or ethnic minority group in
				the community served by the coalition; and
									(B)that
				includes—
										(i)at least 3
				members selected from among—
											(I)public health
				departments;
											(II)community-based
				organizations;
											(III)university and
				research organizations;
											(IV)American Indian
				tribal organizations, national American Indian organizations, Indian Health
				Service, or organizations serving Alaska Natives;
											(V)organizations
				serving Native Hawaiians;
											(VI)organizations
				serving Pacific Islanders; and
											(VII)interested
				public or private healthcare providers or organizations as deemed appropriate
				by the Secretary; and
											(ii)at least 1
				member from a community-based organization that represents the targeted racial
				or ethnic minority group; and
										(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require, which shall include—
									(A)a description of
				the targeted racial or ethnic population in the community to be served under
				the grant;
									(B)a description of
				at least 1 health disparity that exists in the racial or ethnic targeted
				population, including infant mortality, breast and cervical cancer screening
				and management, cardiovascular disease, diabetes, child and adult immunization
				levels, or HIV/AIDS; and
									(C)a demonstration
				of a proven record of accomplishment of the coalition members in serving and
				working with the targeted community.
									(d)Planning
				grants
								(1)In
				generalThe Secretary shall award one-time grants to eligible
				entities described in subsection (c) to support the planning and development of
				culturally and linguistically appropriate programs that utilize science-based
				and community-driven strategies to reduce or eliminate a health or healthcare
				disparity in the targeted population. Such grants may be used to—
									(A)expand the
				coalition that is represented by the eligible entity through the identification
				of additional partners, particularly among the targeted community, and
				establish linkages with national, State, tribal, or local public and private
				partners which may include community health workers, advocacy, and policy
				organizations;
									(B)establish
				community working groups;
									(C)conduct a needs
				assessment of the community and targeted population to determine a health
				disparity and the factors contributing to that disparity, using input from the
				targeted community;
									(D)participate in
				workshops sponsored by the Office of Minority Health and Health Disparity
				Elimination or the Centers for Disease Control and Prevention for technical
				assistance, planning, evaluation, and other programmatic issues;
									(E)identify
				promising intervention strategies; and
									(F)develop a plan
				with the input of the targeted community that includes strategies for—
										(i)implementing
				intervention strategies that have the greatest potential for reducing the
				health disparity in the target population;
										(ii)identifying
				other sources of revenue and integrating current and proposed funding sources
				to ensure long-term sustainability of the program; and
										(iii)evaluating the
				program, including collecting data and measuring progress toward reducing or
				eliminating the health disparity in the targeted population that takes into
				account the evaluation model developed by the Centers for Disease Control and
				Prevention in collaboration with the Office of Minority Health and Health
				Disparity Elimination.
										(2)DurationThe
				period during which payments may be made under a grant under paragraph (1)
				shall not exceed 1 year, except where the Secretary determines that
				extraordinary circumstances exist as described in section 340(c)(3).
								(e)Implementation
				grants
								(1)In
				generalThe Secretary shall award grants to eligible entities
				that have received a planning grant under subsection (d) to enable such entity
				to—
									(A)implement a plan
				to address the selected health disparity for the target population, in an
				effective and timely manner;
									(B)collect data
				appropriate for monitoring and evaluating the program carried out under the
				grant;
									(C)analyze and
				interpret data, or collaborate with academic or other appropriate institutions,
				for such analysis and collection;
									(D)participate in
				conferences and workshops for the purpose of informing and educating others
				regarding the experiences and lessons learned from the project;
									(E)collaborate with
				appropriate partners to publish the results of the project for the benefit of
				the public health community;
									(F)establish
				mechanisms with other public or private groups to maintain financial support
				for the program after the grant terminates; and
									(G)maintain
				relationships with local partners and continue to develop new relationships
				with national and State partners.
									(2)DurationThe
				period during which payments may be made under a grant under paragraph (1)
				shall not exceed 4 years. Such payments shall be subject to annual approval by
				the Secretary and to the availability of appropriations for the fiscal year
				involved.
								(f)Evaluation
				grants
								(1)In
				generalThe Secretary may award grants to eligible entities that
				have received an implementation grant under subsection (e) that require
				additional assistance for the purpose of rigorous data analysis, program
				evaluation (including process and outcome measures), or dissemination of
				findings.
								(2)PriorityIn
				awarding grants under this subsection, the Secretary shall give priority
				to—
									(A)entities that in
				previous funding cycles—
										(i)have received a
				planning grant under subsection (d); or
										(ii)implemented
				activities of the type described in subsection (e)(1); and
										(B)entities that
				incorporate best practices or build on successful models in their action plan,
				including the use of community health workers.
									(g)SustainabilityThe
				Secretary shall give priority to an eligible entity under this section if the
				entity agrees that, with respect to the costs to be incurred by the entity in
				carrying out the activities for which the grant was awarded, the entity (and
				each of the participating partners in the coalition represented by the entity)
				will maintain its expenditures of non-Federal funds for such activities at a
				level that is not less than the level of such expenditures during the fiscal
				year immediately preceding the first fiscal year for which the grant is
				awarded.
							(h)NonduplicationFunds
				provided through this grant program should supplement, not supplant, existing
				Federal funding, and the funds should not be used to duplicate the activities
				of the other health disparity grant programs in this Act.
							(i)Technical
				assistanceThe Secretary may, either directly or by grant or
				contract, provide any entity that receives a grant under this section with
				technical and other nonfinancial assistance necessary to meet the requirements
				of this section.
							(j)DisseminationThe
				Secretary shall enable grantees to share best practices, evaluation results,
				and reports using the Internet, conferences, and other pertinent information
				regarding the projects funded by this section, including the outreach efforts
				of the Office of Minority Health and Health Disparity Elimination.
							(k)Administrative
				burdensThe Secretary shall make every effort to minimize
				duplicative or unnecessary administrative burdens on grantees.
							399S.Grants for
				health disparity collaboratives
							(a)PurposeThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, shall award grants to eligible entities to assist in
				implementing systems of primary care practices through which to eliminate
				disparities in the delivery of healthcare and improve the healthcare provided
				to all patients.
							(b)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall—
								(1)be a federally
				qualified health center as defined in section 1905(l)(2)(B) of the Social
				Security Act with the ability to establish and lead a collaborative
				partnership; and
								(2)submit to the
				Secretary an application, at such time, in such manner, and containing such
				information as the Secretary may require, which shall include plans to
				implement collaboratives in one or more of the following areas:
									(A)Diabetes.
									(B)Asthma.
									(C)Depression.
									(D)Cardiovascular
				disease.
									(E)Cancer.
									(F)Preventive
				health, including screenings.
									(G)Perinatal
				health.
									(H)Patient
				safety.
									(I)Other areas as
				designated by the Secretary.
									(c)NonduplicationFunds provided through this grant program
				should supplement, not supplant, existing Federal funding, and the funds should
				not be used to duplicate the activities of the other health disparity grant
				programs in this Act.
							(d)Technical
				assistanceThe Secretary may, either directly or by grant or
				contract, provide any entity that receives a grant under this section with
				technical and other nonfinancial assistance necessary to meet the requirements
				of this section.
							(e)Administrative
				burdensThe Secretary shall make every effort to minimize
				duplicative or unnecessary administrative burdens on grantees.
							399T.Community
				health initiatives
							(a)PurposeThe
				Secretary shall establish the Community Health Initiative demonstration program
				to support comprehensive State, tribal, or local initiatives to improve the
				health of racial and ethnic minority and other health disparity
				populations.
							(b)Community
				health initiative program
								(1)In
				generalThe Secretary shall award Community Health Initiative
				Program grants to State and local public health agencies of eligible
				communities. Each grant shall be funded for 5 years.
								(2)Eligible
				communities
									(A)IdentificationThe
				Secretary shall develop, after opportunity for public review and comment, and
				implement a metric for identifying and notifying eligible communities pursuant
				to subparagraph (B), and report such findings to Congress and the
				public.
									(B)EligibilityEligible
				communities shall be communities that are most at risk, or at greatest
				disproportionate risk, for adverse health outcomes, as measured by—
										(i)overall burden of
				disease and health conditions;
										(ii)accessibility to
				and availability of health and economic resources;
										(iii)proportion of
				individuals from racial and ethnic minority and other health disparity
				populations; and
										(iv)other factors as
				determined appropriate by the Secretary.
										(3)Agency
				collaborationThe Secretary, in collaboration with the Deputy
				Assistant Secretary for Minority Health and Health Disparity Elimination, the
				Director of the Centers for Disease Control and Prevention, the Administrator
				of the Health Resources and Services Administration, the Director of the Indian
				Health Service, and heads of other Federal agencies as appropriate, shall
				determine, with respect to the Community Health Initiative Program—
									(A)core goals,
				objectives and reasonable timelines for implementing, evaluating and sustaining
				comprehensive and effective health and healthcare improvement activities in
				eligible communities;
									(B)current
				programmatic and research initiatives in which eligible communities may
				participate;
									(C)existing agency
				resources that can be targeted to eligible communities; and
									(D)mechanisms to
				facilitate joint application, or establish a common application, to multiple
				grant programs, as appropriate.
									(4)Applications
									(A)In
				generalThe State and local public health agencies of eligible
				communities shall jointly submit an application to the Secretary at such time,
				in such manner, and accompanied by such information as the Secretary may
				require, including a strategic plan that shall—
										(i)describe the
				proposed activities pursuant to paragraph (5);
										(ii)report the
				extent to which local institutions and organizations and community residents
				have participated in the strategic plan development;
										(iii)identify
				established public-private partnerships, and State, local, and private
				resources that will be available;
										(iv)identify Federal
				funding needed to support the proposed activities; and
										(v)report the
				baselines, methods, and benchmarks for measuring the success of activities
				proposed in the strategic plan.
										(B)Community
				advisory board
										(i)In
				generalIn order to receive a Community Health Initiative Program
				grant under this section, an eligible community shall have a community advisory
				board.
										(ii)Members
											(I)CommunityThe
				majority of the members of a community advisory board under clause (i) shall be
				individuals that will benefit from the activities or services provided by the
				grants under this section.
											(II)RepresentativesA
				community advisory board shall include representatives from the State health
				department and county or local health department, community-based
				organizations, environmental and public health experts, healthcare
				professionals and providers, nonprofit leaders, community organizers, elected
				officials, private payers, employers, and consumers.
											(iii)DutiesA
				community advisory board shall—
											(I)oversee the
				functions and operations of Community Health Initiative Program grant
				activities;
											(II)assist in the
				evaluation of such activities; and
											(III)prepare an
				annual report that describes the progress made towards achieving stated goals
				and recommends future courses of action.
											(5)Use of
				fundsAn eligible community that receives a grant under this
				section shall use the funding to support activities to achieve stated core
				goals and objectives, pursuant to paragraph (3), which may include initiatives
				that—
									(A)promote disease
				prevention and health promotion, particularly for racial and ethnic minority
				and other health disparity populations;
									(B)facilitate
				partnerships between healthcare providers, public and health agencies, academic
				institutions, community based or advocacy organizations, elected officials,
				professional societies, and other stakeholder groups;
									(C)enhance the local
				capacity for aggregated and disaggregated health data collection and
				reporting;
									(D)coordinate and
				integrate community-based activities including education, city planning,
				transportation initiatives, environmental changes, and other related activities
				at the local level that help improve public health and address health
				concerns;
									(E)mobilize
				financial and other resources from the public and private sector to increase
				local capacity to address health issues;
									(F)support the
				training of staff in communication and outreach to the general public,
				particularly those at disproportionate risk for health and healthcare
				disparities;
									(G)assist eligible
				communities in meeting Healthy People 2010 objectives; and
									(H)aid eligible
				communities in providing employment, and cultural and recreational resources
				that enable healthy lifestyles.
									(6)EvaluationThe
				Secretary, directly or through contract, shall conduct and report an evaluation
				of the Community Health Initiative Program that shall be available to the
				public.
								(7)Supplement not
				supplantGrant funds received under this section shall be used to
				supplement, and not supplant, funding that would otherwise be used for
				activities described under this section.
								399U.Outreach
							(a)In
				generalThe Secretary, in collaboration with the Office for
				Minority Health and Health Disparity Elimination, the Centers for Medicare and
				Medicaid Services, and the Health Resources and Services Administration, shall
				establish a grant program to improve outreach, participation, and enrollment by
				eligible entities with respect to available healthcare programs.
							(b)EligibilityIn
				this section, the term eligible entity means any of the
				following:
								(1)A State or local
				government.
								(2)A Federal health
				safety net organization.
								(3)A national,
				local, or community-based public or nonprofit private organization.
								(4)A faith-based
				organization or consortia, to the extent that a grant awarded to such an entity
				is consistent with the requirements of section 1955 relating to a grant award
				to nongovernmental entities.
								(5)An elementary or
				secondary school.
								(c)DefinitionIn
				this section:
								(1)Federal health
				safety net organizationThe term Federal health safety net
				organization means—
									(A)an Indian tribe,
				tribal organization, or an urban Indian organization receiving funds under
				title V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.), or
				an Indian Health Service provider;
									(B)a
				Federally-qualified health center (as defined in section 330);
									(C)a hospital
				defined as a disproportionate share hospital;
									(D)a covered entity
				described in section 340B(a)(4); and
									(E)any other entity
				or a consortium that serves children under a federally funded program,
				including the special supplemental nutrition program for women, infants, and
				children (WIC) established under section 17 of the Child Nutrition Act of 1966
				(42 U.S.C. 1786), the head start and early head start programs under the Head
				Start Act (42 U.S.C. 9831 et seq.), the school lunch program established under
				the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), and
				an elementary or secondary school.
									(2)Indians; Indian
				tribe; tribal organization; urban Indian organizationThe terms
				Indian, Indian tribe, tribal
				organization, and urban Indian organization have the
				meanings given such terms in section 4 of the Indian Health Care Improvement
				Act (25 U.S.C. 1603).
								(d)Priority for
				award of grants
								(1)In
				generalIn making grants under subsection (a), the Secretary
				shall give priority to—
									(A)eligible entities
				that propose to target geographic areas with high rates of—
										(i)eligible but
				unenrolled children, including such children who reside in rural areas;
				or
										(ii)racial and
				ethnic minorities and health disparity populations, including those proposals
				that address cultural and linguistic barriers to enrollment; and
										(B)eligible entities
				that plan to engage in outreach efforts with respect to individuals described
				in subparagraph (A) and that are—
										(i)Federal health
				safety net organizations; or
										(ii)faith-based
				organizations or consortia.
										(2)Ten percent set
				aside for outreach to indian childrenAn amount equal to 10
				percent of the funds appropriated under section 202(3) of the
				Minority Health Improvement and Health
				Disparity Elimination Act to carry out this section for a fiscal
				year shall be used by the Secretary to award grants to Indian Health Service
				providers and urban Indian organizations receiving funds under title V of the
				Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.) for outreach to,
				and enrollment of, children who are
				Indians.
								.
				202.Authorization
			 of appropriationsThere are
			 authorized to be appropriated—
				(1)such sums as may
			 be necessary for each of fiscal years 2007 through 2011, to carry out section
			 399Q of the Public Health Service Act (as added by section 201);
				(2)$52,000,000 for
			 fiscal year 2007, and such sums as may be necessary for each of fiscal years
			 2008 through 2011, to carry out section 399R of the Public Health Service Act
			 (as added by section 201); and
				(3)such sums as
			 necessary for each of fiscal years 2007 through 2011, to carry out sections
			 399S, 399T, and 399U of the Public Health Service Act (as added by section
			 201).
				IIIResearch
			301.Agency for
			 healthcare research and qualityPart B of title IX of the Public Health
			 Service Act (42 U.S.C. 299b et seq.) is amended by adding at the end the
			 following:
				
					918.Enhanced
				research with respect to healthcare disparities
						(a)Accelerating
				the elimination of disparities
							(1)Strategic
				planThe Secretary, acting through the Director, and in
				collaboration with the Deputy Assistant Secretary for Minority Health and
				Health Disparity Elimination, shall develop a strategic plan regarding research
				supported by the agency to improve healthcare and eliminate healthcare
				disparities among racial and ethnic minority and other health disparity
				populations. In developing such plan, the Secretary shall—
								(A)determine which
				areas of research focus would have the greatest impact on healthcare
				improvement and elimination of disparities, taking into consideration the
				overall health status of various populations, disproportionate burden of
				diseases or health conditions, and types of interventions for which data on
				effectiveness is limited;
								(B)establish
				measurable goals and objectives which will allow assessment of progress;
								(C)solicit public
				review and comment from experts in healthcare, minority health and health
				disparities, health services research, and other areas as determined
				appropriate by the Secretary;
								(D)incorporate
				recommendations from the Institute of Medicine, pursuant to section 303 of the
				Minority Health Improvement and Health
				Disparity Elimination Act, as appropriate;
								(E)complete such
				plan within 12 months of enactment of the Minority Health Improvement and Health Disparity
				Elimination Act, and update such plan and report on progress
				meeting established goals and objectives not less than every 2 years;
								(F)include progress
				meeting plan goals and objectives in annual performance budget
				submissions;
								(G)ensure
				coordination and integration with the National Plan to Improve Minority Health
				and Eliminate Health Disparities, as described in section 1707(c) and other
				Department-wide initiatives, as feasible; and
								(H)report the plan
				to the Congress and make available to the public in print and electronic
				format.
								(2)Establishment
				of grantsThe Secretary, acting through the Director, and in
				collaboration with the Deputy Assistant Secretary for Minority Health and
				Health Disparity Elimination, may award grants or contracts to eligible
				entities for research to improve the health of racial and ethnic minority and
				other health disparity populations (as defined in section 903(d)).
							(3)Application;
				eligible entities
								(A)ApplicationTo
				receive a grant or contract under this section, an eligible entity shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
								(B)Eligible
				entitiesTo be eligible to receive a grant or contract under this
				section, an entity shall be a health center, hospital, health plan, health
				system, community clinic, or other health entity determined appropriate by the
				Secretary, that—
									(i)by legal mandate
				or explicitly adopted mission, provides patients with access to services
				regardless of their ability to pay;
									(ii)provides care or
				treatment for a substantial number of patients who are uninsured, are receiving
				assistance under a State program under title XIX of the Social Security Act, or
				are members of vulnerable populations, as determined by the Secretary;
									(iii)serves a
				disproportionate percentage of patients from racial and ethnic minority and
				other health disparity populations;
									(iv)provides an
				assurance that amounts received under the grant or contract will be used to
				implement strategies that address patients’ linguistic needs, where necessary,
				and recruit and maintain diverse staff and leadership; and
									(v)provides an
				assurance that amounts received under the grant or contract will be used to
				support quality improvement activities for patients from racial and ethnic
				minority and other health disparity populations.
									(C)PreferenceConsortia
				of 3 or more eligible entities shall be given a preference for grant or
				contract funding.
								(4)ResearchThe
				research funded under paragraph (2), with respect to racial and ethnic minority
				and other health disparity populations, shall—
								(A)prioritize the
				translation of existing research into practical interventions for improving
				health and healthcare and reducing disparities;
								(B)target areas of
				need as identified in the strategic plan pursuant to subsection (a)(1), the
				National Healthcare Disparities Report published by the Agency for Healthcare
				Research and Quality, relevant reports by the Institute of Medicine, and other
				reports issued by Federal health agencies;
								(C)include a focus
				on community-based solutions and partnerships as appropriate;
								(D)expand
				practice-based research networks (primary care and larger delivery systems) to
				include networks of delivery sites serving large numbers of minority and health
				disparity populations including—
									(i)public hospitals
				and private non-profit hospitals;
									(ii)health
				centers;
									(iii)health plans;
				and
									(iv)other sites as
				determined appropriate by the Director.
									(5)Dissemination
				of research findingsTo ensure that findings from the research
				described in paragraph (4) are disseminated and applied promptly, the Director
				shall—
								(A)develop outreach
				and training programs for healthcare providers with respect to the practical
				and effective interventions that result from research programs carried out with
				grants or contracts awarded under this section; and
								(B)provide technical
				assistance for the implementation of evidence-based practices that will improve
				health and healthcare and reduce disparities.
								(b)Realizing the
				potential of disease management
							(1)Public-private
				sector partnership to assess effectiveness of existing disease management
				strategies
								(A)In
				generalThe Secretary shall establish a public-private
				partnership to identify, evaluate, and disseminate effective disease management
				strategies, tailored to improve healthcare and health outcomes for patients
				from racial and ethnic minority and other health disparity populations. Such
				strategies shall reflect established healthcare quality standards and
				benchmarks and other evidence-based recommendations.
								(B)Partnership
				compositionThe partnership’s members shall include the
				following:
									(i)Representatives
				from the following:
										(I)The Office of
				Minority Health and Health Disparity Elimination.
										(II)The Centers for
				Disease Control and Prevention.
										(III)The Agency for
				Healthcare Research and Quality.
										(IV)The Centers for
				Medicare and Medicaid Services.
										(V)The Health
				Resources and Services Administration.
										(VI)The Indian
				Health Service.
										(VII)Other agencies
				as designated by the Secretary.
										(ii)Representatives
				of health plans, employers, or other private entities that have implemented
				disease management programs.
									(iii)Representatives
				of hospitals, community health centers, large, small, or solo provider groups,
				or other organizations that provide healthcare and have implemented disease
				management programs.
									(iv)Community-based
				representatives who have been involved with establishing, implementing, or
				evaluating disease management programs.
									(v)Other individuals
				as designated by the Secretary.
									(C)Partnership
				duties
									(i)In
				generalNot later than 18 months after the date of enactment of
				the Minority Health Improvement and Health
				Disparity Elimination Act, the partnership shall release a best
				practices report, with a particular focus on the following:
										(I)Self-management
				training.
										(II)Increasing
				patient participation in and satisfaction with healthcare encounters.
										(III)Helping
				patients use quality performance and cost information to choose appropriate
				healthcare providers for their care.
										(IV)Interventions
				outside of a traditional healthcare environment, including the workplace,
				school, community, or home.
										(V)Interventions
				utilizing community health workers and case managers.
										(VI)Interventions
				that implement integrated disease management and treatment strategies to
				address multiple chronic co-occurring conditions.
										(VII)Other
				interventions as identified by the Secretary.
										(2)Report
								(A)In
				generalNot later than September 30, 2010, the partnership shall
				submit to the Secretary and the relevant committees of Congress a report that
				describes the extent to which the activities and research funded under this
				section have been successful in reducing and eliminating disparities in health
				and healthcare in targeted populations.
								(B)AvailabilityThe
				Secretary shall ensure that the report is made available on the Internet
				websites of the Office of Minority Health and Health Disparity Elimination, the
				Agency for Healthcare Research and Quality, and other agencies as
				appropriate.
								.
			302.Genetic
			 variation and health
				(a)In
			 generalThe Secretary shall ensure that any current, proposed, or
			 future research and programmatic activities regarding genomics include focus on
			 genetic variation within and between populations, with a focus on racial and
			 ethnic minority populations, that may affect risk of disease or response to
			 drug therapy and other treatments, in order to ensure that all populations are
			 able to derive full benefit from genomic tests and treatments that may improve
			 their health and healthcare. The Secretary shall encourage, with respect to
			 racial and ethnic minority populations, efforts to—
					(1)increase access,
			 availability, and utilization of genomic tests and treatments;
					(2)determine and
			 monitor appropriateness of use of genomic tests and treatments;
					(3)increase
			 awareness of the importance of knowing one’s family history and the
			 relationships between genes, the social and physical environment, and health;
			 and
					(4)expand genomics
			 research that would help to—
						(A)improve tests to
			 facilitate earlier and more accurate diagnoses;
						(B)enhance the
			 safety of drugs, particularly for drugs that pose an elevated risk for adverse
			 drug events in such populations;
						(C)increase the
			 effectiveness of drugs, particularly for diseases and conditions that
			 disproportionately affect such populations; and
						(D)augment the
			 current understanding of the interactions between genomic, social and physical
			 environmental factors and their influence on the causality, prevention, and
			 treatment of diseases common in such populations.
						(b)Genetic
			 variation, environment, and health summit
					(1)SummitNot
			 later than 1 year after the date of enactment of this Act, the Director of the
			 National Human Genome Research Institute, in collaboration with the Director of
			 the Office of Genomics and Disease Prevention at the Centers for Disease
			 Control and Prevention, the Director of the Office of Behavioral and Social
			 Science Research at the National Institutes of Health, and the Deputy Assistant
			 Secretary of the Office of Minority Health and Health Disparity Elimination,
			 shall convene a Summit for the purpose of providing leadership and guidance to
			 Secretary, Congress, and other public and private entities on current and
			 future areas of focus for genomics research, including translation of findings
			 from such research, relating to improving the health of racial and ethnic
			 minority populations and reducing health disparities.
					(2)ParticipationThe
			 Summit shall include—
						(A)representatives
			 from the Federal health agencies, including the National Institutes of Health,
			 the Centers for Disease Control and Prevention, the Food and Drug
			 Administration, the Health Resources and Services Administration, and
			 additional agencies and departments as determined appropriate by the
			 Secretary;
						(B)independent
			 experts and stakeholders from relevant industry and academic institutions,
			 particularly those that have demonstrated expertise in both genomics and
			 minority health and serve a disproportionate number of racial and ethnic
			 minority patients; and
						(C)leaders of
			 community organizations that work to reduce and eliminate health
			 disparities.
						(3)ReportNot
			 later than 90 days after the conclusion of the Summit, the Director of the
			 National Human Genome Research Institute shall submit to Congress and make
			 available to the public a report detailing recommendations on—
						(A)an appropriate
			 description of human diversity, incorporating available information on
			 genetics, for use in genomic research and programs operated or supported by the
			 Federal Government;
						(B)guiding ethics,
			 principles, and protocols for the inclusion and designation of racial and
			 ethnic minority populations in genomics research, particularly clinical trials
			 programs operated or supported by the Federal Government;
						(C)ways to increase
			 access to and utilization of effective pharmacogenomic and other genetic
			 screening and services for racial and ethnic minority populations;
						(D)research
			 opportunities and funding support in the area of genomic variation that may
			 improve the health and healthcare of minority populations;
						(E)ways to enhance
			 integration of Federal Government-wide efforts and activities pertaining to
			 race, genomics, and health; and
						(F)need for
			 additional privacy protections in preventing stigmatization and inappropriate
			 use of genetic information.
						(c)Pharmacogenomics
			 and emerging issues advisory committee
					(1)In
			 generalThe Secretary, under section 222 of the Public Health
			 Service Act (42 U.S.C. 217a), shall convene and consult an advisory committee
			 on issues relating to pharmacogenomics (referred to in this subsection as the
			 Advisory Committee).
					(2)Duties
						(A)In
			 generalThe Advisory Committee shall advise and make
			 recommendations to the Secretary, through the Commissioner of Food and Drugs
			 and in consultation with the Director of the National Institutes of Health, on
			 the evolving science of pharmacogenomics and interindividual variability in
			 drug response, as it relates to the health of racial and ethnic
			 minorities.
						(B)Matters
			 consideredThe recommendations under subparagraph (A) shall
			 include recommendations on—
							(i)the
			 ethics, design, and analysis of clinical trials involving racial and ethnic
			 minorities conducted under section 351, 409I, or 499 of the Public Health
			 Service Act or section 505(i), 505A, 505B, or 515(g) of the Federal Food, Drug,
			 and Cosmetic Act;
							(ii)general policy
			 and guidance with respect to the development, approval or clearance, and
			 labeling of medical products for racial and ethnic minorities;
							(iii)the role of
			 pharmacogenomics during the development of drugs, biological products, and
			 diagnostics;
							(iv)the
			 understanding of interindividual variability in drug response;
							(v)diagnostics or
			 treatments for diseases or conditions common in racial and ethnic minorities;
			 and
							(vi)the
			 identification of other areas of unmet medical need.
							(3)CompositionThe
			 Advisory Committee shall include—
						(A)experts in the
			 fields of—
							(i)minority health
			 and health disparities;
							(ii)genomics;
							(iii)pharmaceutical
			 and diagnostic research and development;
							(iv)ethical, legal,
			 and social issues relating to clinical trials; and
							(v)bioinformatics
			 and information technology;
							(B)representatives
			 from minority health organizations and relevant patient organizations;
			 and
						(C)other experts as
			 deemed appropriate by the Secretary.
						(4)Coordination
			 with other advisory committeesThe Advisory Committee may consult
			 and coordinate with other advisory committees of the Department of Health and
			 Human Services as determined appropriate by the Secretary.
					(5)RecommendationsThe
			 Advisory Committee shall submit recommendations to the Secretary with respect
			 to each of the matters described under paragraph (2)(B) prior to the
			 development by the Secretary of the report described under paragraph
			 (6).
					(6)ReportNot
			 later than 180 days after the date of enactment of this Act, the
			 Secretary—
						(A)shall, acting
			 through the Commissioner of Food and Drugs and in consultation with the
			 Director of the National Institutes of Health, and taking into consideration
			 the recommendations of the Advisory Committee submitted under paragraph (5),
			 submit to the Committee on Health, Education, Labor, and Pensions of the Senate
			 and the Committee on Energy and Commerce of the House of Representatives, a
			 report on the evolving science of pharmacogenomics as it relates to racial and
			 ethnic minorities, including a review of the guidance of the Food and Drug
			 Administration on the participation of racial and ethnic minorities in clinical
			 trials; and
						(B)shall ensure that
			 such report is made publicly available.
						303.Evaluations by
			 the Institute of Medicine
				(a)Health
			 disparities summit
					(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Institute of Medicine shall convene a summit on health
			 disparities (referred to this section as the Summit).
					(2)PurposeThe
			 purposes of the Summit include—
						(A)reviewing current
			 activities of the Federal Government in addressing health and healthcare
			 disparities as experienced by racial and ethnic minority populations, and other
			 health disparity populations as practicable; and
						(B)assessing
			 progress made since the 2002 Institute of Medicine National Healthcare
			 Disparities Report.
						(3)Areas of
			 focusThe Summit shall examine the activities of the Federal
			 Government to reduce and eliminate health disparities, with a focus on—
						(A)education and
			 training, including health professions programs that increase minority
			 representation in medicine and the health professions;
						(B)data collection
			 and analysis;
						(C)coordination
			 among agencies and departments in addressing healthcare disparities;
						(D)research into the
			 causes of and strategies to eliminate health disparities; and
						(E)programs that
			 increase access to care and improve health outcomes for health disparity
			 populations.
						(4)ParticipationSummit
			 participants shall include—
						(A)representatives
			 of the Federal Government;
						(B)experts with
			 research experience in identifying and addressing healthcare disparities among
			 racial and ethnic minority and other health disparity populations; and
						(C)representatives
			 from community-based organizations and nonprofit groups that address the issues
			 of racial and ethnic minority and other health disparity populations.
						(5)Summit
			 proceedingsNot later than 180 days after the conclusion of the
			 Summit, the Secretary shall offer to enter into a contract with the Institute
			 of Medicine to publish a report summarizing the discussions of the Summit and
			 review of current Federal activities to address healthcare disparities for
			 racial and ethnic minority and other health disparity populations.
					(b)National plan
			 To eliminate disparities
					(1)PlanNot
			 later than 2 years after the date of enactment of this Act, the Institute of
			 Medicine shall develop an evidence-based, strategic, national plan to eliminate
			 disparities which shall—
						(A)include goals,
			 interventions, and resources needed to eliminate disparities;
						(B)establish a
			 reasonable timetable to reach selected priorities;
						(C)inform and
			 complement the National Plan to Improve Minority Health and Eliminate Health
			 Disparities, pursuant to section 1707(c)(2) of the Public Health Service Act
			 (as added by section 501 of this Act); and
						(D)inform the
			 development of criteria for evaluation of the effectiveness of programs
			 authorized under this Act (and the amendments made by this Act), pursuant to
			 subsection (c).
						(2)ReportThe
			 Secretary shall offer to enter into a contract with the Institute of Medicine
			 to publish the National Plan to Eliminate Disparities.
					(c)Institute of
			 medicine evaluation
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall offer to enter into a contract with the Institute
			 of Medicine to evaluate the effectiveness of the programs authorized under this
			 Act (and the amendments made by this Act) in addressing and reducing health
			 disparities experienced by racial and ethnic minority and other health
			 disparity populations. In making such an evaluation, the Institute of Medicine
			 shall consult—
						(A)representatives
			 of the Federal Government;
						(B)experts with
			 research and policy experience in identifying and addressing healthcare
			 disparities among racial and ethnic minority and other health disparity
			 populations; and
						(C)representatives
			 from community-based organizations and nonprofit groups that address health
			 disparity issues.
						(2)ReportNot
			 later than 2 years after the Secretary enters into the contract under paragraph
			 (1), the Institute of Medicine shall submit to the Secretary and relevant
			 committees of Congress a report that contains the results of the evaluation
			 described under such subparagraph, and any recommendations of such
			 Institute.
					(3)ResponseNot
			 later than 180 days after the date the Institute of Medicine submits the report
			 under this subsection, the Secretary shall publish a response to such
			 recommendations, which shall be provided to the relevant committees of Congress
			 and made publicly available through the Internet Clearinghouse under section
			 270 of the Public Health Service Act (as added by section 101).
					(d)Health
			 information technology
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, acting through the Director of the National Library of
			 Medicine, shall offer to enter into a contract with the Institute of Medicine
			 to study and make recommendations regarding the use of health information
			 technology and bioinformatics to improve the health and healthcare of racial
			 and ethnic minority and other health disparity populations.
					(2)StudyThe
			 study under paragraph (1), with respect to increasing access and quality of
			 healthcare for racial and ethnic minority and other health disparity
			 populations, shall assess and make recommendations regarding—
						(A)effective
			 applications of health information technology, including telemedicine and
			 telepsychiatry;
						(B)status of
			 development of health information technology standards that will permit
			 healthcare information of the type required to support patient care;
						(C)inclusion of
			 organizations with expertise in minority health and health disparities in the
			 development of health information technology standards and applications;
						(D)priority areas
			 for research to improve the dissemination, management, and use of biomedical
			 knowledge that address identified and unmet needs;
						(E)educational and
			 training needs and opportunities to assist health professionals understand and
			 apply health information technology; and
						(F)ways to increase
			 recruitment and retention of racial and ethnic minorities into the field of
			 medical informatics.
						(3)ReportNot
			 later than 2 years after the Secretary enters into the contract under paragraph
			 (1), the Institute of Medicine shall submit to the Secretary and relevant
			 committees of Congress a report that contains the findings and recommendations
			 of this study.
					304.National
			 Center for Minority Health and Health Disparities ReauthorizationSection 485E of the Public Health Service
			 Act (42 U.S.C. 287c–31) is amended—
				(1)by striking subsection (e) and inserting
			 the following:
					
						(e)Duties of the
				Director
							(1)Interagency
				coordination of minority health and health disparities
				activitiesWith respect to minority health and health
				disparities, the Director of the Center shall plan, coordinate, and evaluate
				research and other activities conducted or supported by the agencies of the
				National Institutes of Health. In carrying out the preceding sentence, the
				Director of the Center shall evaluate the minority health and health disparity
				activities of each of such agencies and shall provide for the periodic
				reevaluation of such activities.
							(2)ConsultationsThe
				Director of the Center shall carry out this subpart (including developing and
				revising the plan and budget required in subsection (f)) in consultation with
				the Directors of the agencies (or a designee of the Directors) of the National
				Institutes of Health, with the advisory councils of the agencies, and with the
				advisory council established under section (j).
							(3)Coordination of
				activitiesThe Director of the Center shall act as the primary
				Federal official with responsibility for coordinating all minority health
				disparities research and other health disparities research conducted or
				supported by the National Institutes of Health and shall—
								(A)represent the
				health disparities research program of the National Institutes of Health
				including the minority health disparities research program at all relevant
				executive branch task forces, committees, and planning activities;
								(B)maintain
				communications with all relevant Public Health Service agencies, including the
				Indian Health Service and various other departments of the Federal Government,
				to ensure the timely transmission of information concerning advances in
				minority health disparities research and other health disparities research
				between these various agencies for dissemination to affected communities and
				healthcare providers; and
								(C)engage with
				community-based organizations and health provider groups to—
									(i)increase
				education and awareness about the Center’s activities and areas of research
				focus; and
									(ii)accelerate the
				translation of research findings into programs including those carried out by
				community-based
				organizations.
									;
				(2)in subsection
			 (f)—
					(A)by striking the
			 subsection heading and inserting the following:
						
							(f)Comprehensive
				plan for research; budget estimate; allocation of
				appropriations
							;
					(B)in paragraph
			 (1)—
						(i)by striking the
			 matter preceding subparagraph (A) and subparagraph (A) and inserting the
			 following:
							
								(1)In
				generalSubject to the provisions of this section and other
				applicable law, the Director of the Center, in consultation with the Director
				of NIH, the Directors of the other agencies of the National Institutes of
				Health, and the advisory council established under subsection (j) shall—
									(A)annually review
				and revise a comprehensive plan (referred to in this section as the
				Plan) and budget for the conduct and support of all minority health and
				health disparities research and other health disparities research activities of
				the agencies of the National Institutes of
				Health;
									;
						(ii)in subparagraph
			 (D), by striking , with respect to amounts appropriated for activities
			 of the Center,;
						(iii)by striking
			 subparagraph (F) and inserting the following:
							
								(F)ensure that the
				Plan and budget are presented to and considered by the Director during the
				formulation of the overall annual budget for the National Institutes of
				Health;
								;
						(iv)by redesignating
			 subparagraphs (G) and (H) as subparagraphs (I) and (J), respectively;
			 and
						(v)by inserting
			 after subparagraph (F), the following:
							
								(G)annually submit
				to Congress a report on the progress made with respect to the Plan;
								(H)creating and
				implementing a plan for the systematic review of research activities supported
				by the National Institutes of Health that are within the mission of both the
				Center and other agencies of the National Institutes of Health, by establishing
				mechanisms for—
									(i)tracking minority
				health and health disparity research conducted within the agencies;
									(ii)the early
				identification of applications and proposals for grants, contracts, and
				cooperative agreements supporting extramural training, research, and
				development, that are submitted to the agencies and that are within the mission
				of the Center;
									(iii)providing the
				Center with the written descriptions and scientific peer review results of such
				applications and proposals;
									(iv)enabling the
				agencies to consult with the Director of the Center prior to final approval of
				such applications and proposals; and
									(v)reporting to the
				Director of the Center all such applications and proposals that are approved
				for funding by the agencies;
									;
				and
						(C)in paragraph
			 (2)—
						(i)in subparagraph
			 (D), by striking and at the end;
						(ii)in subparagraph
			 (E), by striking the period and inserting ; and; and
						(iii)by adding at
			 the end the following:
							
								(F)the number and
				type of personnel needs of the
				Center.
								;
						(3)in subsection
			 (h)—
					(A)in paragraph (1),
			 by striking endowments at centers of excellence under section
			 736. and inserting the following: “endowments at—
						
							(A)centers of
				excellence under section 736; and
							(B)centers of
				excellence under section 485F.
							;
				and
					(B)in paragraph
			 (2)(A), by striking average and inserting
			 median;
					(4)by redesignating
			 subsections (k) and (l) as subsections (m) and (n), respectively;
				(5)by inserting
			 after subsection (j), the following:
					
						(k)Representation
				of minorities among researchersThe Secretary, in collaboration
				with the Director of the Center, shall determine the extent to which racial and
				ethnic minority and other health disparity populations are represented among
				senior physicians and scientists of the national research institutes and among
				physicians and scientists conducting research with funds provided by such
				institutes, and as appropriate, carry out activities to increase the extent of
				such representation.
						(l)Cancer
				researchThe Secretary, in collaboration with the Director of the
				Center, shall designate and support a cancer prevention, control, and
				population science center to address the significantly elevated rate of
				morbidity and mortality from cancer in racial and ethnic minority populations.
				Such designated center shall be housed within an existing, stand-alone cancer
				center at a historically black college and university that has a demonstrable
				commitment to and expertise in cancer research in the basic, clinical, and
				population
				sciences.
						;
				(6)in subsection
			 (l)(1) (as so redesignated), by inserting before the semicolon the following:
			 , with a particular focus on evaluation of progress made toward
			 fulfillment of the goals of the Plan; and
				(7)by striking
			 subsection (m) (as so redesignated).
				305.Authorization
			 of appropriations
				(a)Sections 301,
			 302, and 303There are authorized to be appropriated such sums as
			 may be necessary for each of fiscal years 2007 through 2011, to carry out
			 sections 301, 302, and 303 (and the amendments made by such sections).
				(b)Section
			 304
					(1)In
			 generalThere are authorized to be appropriated $240,000,000 for
			 fiscal year 2007, such sums as may be necessary for each of fiscal years 2008
			 through 2011, to carry out section 304.
					(2)Allocation of
			 fundsSubject to section 485E of the Public Health Service Act
			 (as amended by section 304) and other applicable law, the Director of the
			 Center under such section 485E shall direct all amounts appropriated for
			 activities under such section and in collaboration with the Director of
			 National Institutes of Health and the directors of other institutes and centers
			 of the National Institutes of Health.
					(3)Management of
			 allocationsAll amounts allocated or expended for minority health
			 and health disparities research activities under this subsection shall be
			 reported programmatically to and approved by the Director of the Center under
			 such section 485E, in accordance with the Plan described under such section
			 485E.
					IVData collection,
			 analysis, and quality
			401.Data
			 collection, analysis, and qualityThe Public Health Service Act (42 U.S.C. 201
			 et seq.) is amended by adding at the end the following:
				
					XXIXData
				collection, analysis, and quality
						2901.Data
				collection, analysis, and quality
							(a)Data collection
				and reportingThe Secretary shall ensure that not later than 3
				years after the date of enactment of the Minority Health Improvement and Health Disparity
				Elimination Act any ongoing or new federally conducted or
				supported health programs (including surveys) result in the—
								(1)collection and
				reporting of data by race and ethnicity using, at a minimum, Office of Budget
				and Management standards in effect on the date of enactment of the
				Minority Health Improvement and Health
				Disparity Elimination Act;
								(2)collection and
				reporting of data by geographic location, socioeconomic position (such as
				employment, income, and education), primary language, and, when determined
				practicable by the Secretary, health literacy; and
								(3)if practicable,
				collection and reporting of data on additional population groups if such data
				can be aggregated into the minimum race and ethnicity data categories.
								(b)Data analysis
				and dissemination
								(1)Data
				analysis
									(A)In
				generalThe Secretary shall analyze data collected under
				subsection (a) to detect and monitor trends in disparities in health and
				healthcare for racial and ethnic minority and other health disparity
				populations, and examine the interaction between various disparity
				indicators.
									(B)Quality
				analysisThe Secretary shall ensure that the analyses under
				subparagraph (A) incorporate data reported according to quality measurement
				systems.
									(2)Quality
				measuresWhen the Secretary, by statutory or regulatory
				authority, adopts and implements any quality measures or any quality
				measurement system, the Secretary shall ensure the quality measures or quality
				measurement system comply with the following:
									(A)MeasuresMeasures
				selected shall, to the extent practicable—
										(i)assess the
				effectiveness, timeliness, patient self-management, patient centeredness,
				equity, and efficiency of care received by patients, including patients from
				racial and ethnic minority and other health disparity populations;
										(ii)are evidence
				based, reliable, and valid; and
										(iii)include
				measures of clinical processes and outcomes, patient experience and
				efficiency.
										(B)ConsultationIn
				selecting quality measures or a quality measurement system or systems for
				adoption and implementation, the Secretary shall consult with—
										(i)individuals from
				racial and ethnic minority and other health disparity populations; and
										(ii)experts in the
				identification and elimination of disparities in health and healthcare among
				racial and ethnic minority and other health disparity populations.
										(3)Dissemination
									(A)In
				generalThe Secretary shall make the measures, data, and analyses
				described in paragraph (1) and (2) available to—
										(i)the Office of
				Minority Health and Health Disparity Elimination;
										(ii)the National
				Center on Minority Health and Health Disparities;
										(iii)the Agency for
				Healthcare Research and Quality for inclusion in the Agency's reports;
										(iv)the Centers for
				Disease Control and Prevention;
										(v)the Centers for
				Medicare and Medicaid Services;
										(vi)the Indian
				Health Service;
										(vii)other agencies
				within the Department of Health and Human Services; and
										(viii)other entities
				as determined appropriate by the Secretary.
										(B)Additional
				researchThe Secretary may, as the Secretary determines
				appropriate, make the measures, data, and analysis described in paragraphs (1)
				and (2) available for additional research, analysis, and dissemination to
				nongovernmental entities and the public.
									(c)Research
								(1)Disparity
				indicators
									(A)In
				generalThe Secretary shall award grants or contracts for
				research to develop appropriate methods, indicators, and measures that will
				enable the detection and assessment of disparities in healthcare. Such research
				shall prioritize research with respect to the following:
										(i)Race and
				ethnicity.
										(ii)Geographic
				location (such as geocoding).
										(iii)Socioeconomic
				position (such as income or education level).
										(iv)Health
				literacy.
										(v)Cultural
				competency.
										(vi)Additional
				measures as determined appropriate by the Secretary.
										(B)Applied
				researchThe Secretary shall use the results of the research from
				grants awarded under subparagraph (A) to improve the data collection described
				under subsection (a).
									(2)Strategic
				partnerships to encourage and improve data collection
									(A)In
				generalThe Secretary may award not more than 20 grants to
				eligible entities for the purposes of—
										(i)enhancing and
				improving methods for the collection, reporting, analysis, and dissemination of
				data, as required under the Minority Health
				Improvement and Health Disparity Elimination Act; and
										(ii)encouraging the
				collection, reporting, analysis, and dissemination of data to identify and
				address disparities in health and healthcare.
										(B)Definition of
				eligible entityIn this paragraph, the term eligible
				entity means a health plan, federally qualified health center, hospital,
				rural health clinic, academic institution, policy research organization, or
				other entity, including an Indian Health Service hospital or clinic, Indian
				tribal health facility, or urban Indian facility, that the Secretary determines
				to be appropriate.
									(C)ApplicationAn
				eligible entity desiring a grant under this paragraph shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
									(D)Priority in
				awarding grantsIn awarding grants under this paragraph, the
				Secretary shall give priority to eligible entities that represent
				collaboratives with—
										(i)hospitals, health
				plans, or health centers; and
										(ii)at least 1
				community-based organization or patient advocacy group.
										(E)Use of
				fundsAn eligible entity that receives a grant under this
				paragraph shall use grant funds to—
										(i)collect, analyze,
				or report data by race, ethnicity, geographic location, socioeconomic position,
				health literacy, or other health disparity indicator;
										(ii)conduct and
				report analyses of quality of healthcare and disparities in health and
				healthcare for racial and ethnic minority and other health disparity
				populations, including disparities in diagnosis, management and treatment, and
				health outcomes for acute and chronic disease;
										(iii)improve health
				data collection, analysis, and reporting for subpopulations and
				categories;
										(iv)modify,
				implement, and evaluate use of health information technology systems that
				facilitate data collection, analysis and reporting for racial and ethnic
				minority and other health disparity populations, and support healthcare
				interventions;
										(v)develop
				educational programs to inform patients, providers, purchasers, and other
				individuals served about the legality and importance of the collection,
				analysis, and reporting of data by race, ethnicity, socioeconomic position,
				geographic location, and health literacy, for eliminating disparities in
				health; and
										(vi)evaluate the
				activities conducted under this paragraph.
										(d)Technical
				assistanceThe Secretary may provide technical assistance to
				promote compliance with the data collection and reporting requirements of the
				Minority Health Improvement and Health
				Disparity Elimination Act.
							(e)Privacy and
				securityThe Secretary shall ensure all appropriate privacy and
				security protections for health data collected, reported, analyzed, and
				disseminated pursuant to the Minority Health
				Improvement and Health Disparity Elimination Act.
							(f)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of fiscal years 2007 through
				2011.
							.
			VLeadership,
			 collaboration, and national action plan
			501.Office of
			 minority health and health disparity elimination
				(a)In
			 generalSection 1707 of the
			 Public Health Service Act (42 U.S.C. 300u–6) is amended to read as
			 follows:
					
						1707.Office of
				minority health and health disparity elimination
							(a)EstablishmentFor
				the purpose of improving the health of racial and ethnic minority populations
				and other health disparity populations, as described in subsection (b), there
				is established an Office of Minority Health and Health Disparity Elimination
				within the Office of Public Health and Science. There shall be in the
				Department of Health and Human Services a Deputy Assistant Secretary for
				Minority Health and Health Disparity Elimination, who shall be the head of the
				Office of Minority Health and Health Disparity Elimination. The Secretary,
				acting through such Deputy Assistant Secretary, shall carry out this
				section.
							(b)Populations To
				be servedThe Secretary shall ensure that services provided under
				this section are prioritized to improve the health of racial and ethnic
				minority groups. To the extent that services are provided to other health
				disparity populations, such populations, as compared to the general population,
				must experience a—
								(1)disproportionate
				burden of disease, particularly chronic conditions such as hepatitis B,
				diabetes, heart disease, stroke, high blood pressure, mental illness, asthma,
				obesity, HIV/AIDS, and cancer;
								(2)significantly
				elevated risk for poor health outcomes, including disability and premature
				mortality;
								(3)disproportionate
				lack of access to local health resources, including hospitals, clinics, and
				health professionals; and
								(4)lower
				socioeconomic position.
								(c)DutiesWith
				respect to racial and ethnic minority groups, and other health disparity
				groups, the Secretary, acting through the Deputy Assistant Secretary, shall
				carry out the following:
								(1)Coordinate and
				provide input on activities within the Public Health Service that relate to
				disease prevention, health promotion, health service delivery, health
				workforce, and research concerning racial and ethnic minority populations, and
				other health disparity populations. The Secretary shall ensure that the heads
				of each of the agencies of the Service collaborate with the Deputy Assistant
				Secretary on the development and conduct of such activities.
								(2)Not later than 1
				year after the date of enactment of the Minority Health Improvement and Health Disparity
				Elimination Act, develop and implement a comprehensive
				Department-wide plan to improve minority health and eliminate health
				disparities in the United States, to be known as the National Plan to Improve
				Minority Health and Eliminate Health Disparities, (referred to in this section
				as the National Plan). With respect to development and
				implementation of the National Plan, the Secretary shall carry out the
				following:
									(A)Consult with the
				following:
										(i)The Director of
				the Centers for Disease Control and Prevention.
										(ii)The Director of
				the National Institutes of Health.
										(iii)The Director of
				the National Center on Minority Health and Health Disparities of the National
				Institutes of Health.
										(iv)The Director of
				the Agency for Healthcare Research and Quality.
										(v)The National
				Coordinator for Health Information Technology.
										(vi)The
				Administrator of the Health Resources and Services Administration.
										(vii)The
				Administrator of the Centers for Medicare & Medicaid Services.
										(viii)The Director
				of the Office for Civil Rights.
										(ix)The Secretary of
				Veterans Affairs.
										(x)The Administrator
				of the Substance Abuse and Mental Health Services Administration.
										(xi)The Secretary of
				Defense.
										(xii)The
				Commissioner of the Food and Drug Administration.
										(xiii)The Director
				of the Indian Health Service.
										(xiv)The Secretary
				of Education.
										(xv)The Secretary of
				Labor.
										(xvi)The heads of
				other public and private entities, as determined appropriate by the
				Secretary.
										(B)Review and
				integrate existing information and recommendations as appropriate, such as
				Healthy People 2010, Institute of Medicine studies, and Surgeon General
				Reports.
									(C)Ensure inclusion
				of measurable short-range and long-range goals and objectives, a description of
				the means for achieving such goals and objectives, and a designated date by
				which such goals and objectives are expected to be achieved.
									(D)Ensure that all
				amounts appropriated for such activities are expended in accordance with the
				National Plan.
									(E)Review the
				National Plan on at least an annual basis, and report to the public and
				appropriate committees of Congress on progress.
									(F)Revise such Plan
				as appropriate.
									(G)Ensure that the
				National Plan will serve as a binding statement of policy with respect to the
				agencies’ activities related to improving health and eliminating disparities in
				health and healthcare.
									(3)Work with Federal
				agencies and departments outside of the Department of Health and Human Services
				as appropriate to maximize resources available to increase understanding about
				why disparities exist, and effective ways to improve health and eliminate
				health disparities.
								(4)In cooperation
				with the appropriate agencies, support research, demonstrations, and
				evaluations to test new and innovative models for—
									(A)expanding
				healthcare access;
									(B)improving
				healthcare quality; and
									(C)increasing
				healthcare educational opportunity.
									(5)Develop
				mechanisms that support better information dissemination, education,
				prevention, and service delivery to individuals from disadvantaged backgrounds,
				including individuals who are members of racial or ethnic minority groups or
				health disparity populations.
								(6)Increase
				awareness of disparities in healthcare, and knowledge and understanding of
				health risk factors, among healthcare providers, health plans, and the
				public.
								(7)Advise in matters
				related to the development, implementation, and evaluation of health
				professions education on improving healthcare outcomes and decreasing
				disparities in healthcare outcomes, with focus on cultural competence.
								(8)Assist healthcare
				professionals, community and advocacy organizations, academic medical centers
				and other health entities and public health departments in the design and
				implementation of programs that will improve health outcomes by strengthening
				the patient-provider relationship.
								(9)Carry out
				programs to improve access to healthcare services and to improve the quality of
				healthcare services for individuals with low functional health literacy.
								(10)Facilitate the
				classification and collection of healthcare data to allow for ongoing analysis
				to identify and determine the causes of disparities and monitoring of progress
				toward improving health and eliminating health disparities.
								(11)Ensure that the
				National Center for Health Statistics collects data on the health status of
				each racial or ethnic minority group or health disparity population pursuant to
				section 2901.
								(12)Support a
				national minority health resource center to carry out the following:
									(A)Facilitate the
				exchange of information regarding matters relating to health information and
				health promotion, preventive health services, and education in the appropriate
				use of healthcare.
									(B)Facilitate access
				to such information.
									(C)Assist in the
				analysis of issues and problems relating to such matters.
									(D)Provide technical
				assistance with respect to the exchange of such information (including
				facilitating the development of materials for such technical
				assistance).
									(13)Support a center
				for linguistic and cultural competence to carry out the following:
									(A)With respect to
				individuals who lack proficiency in speaking the English language, enter into
				contracts with public and nonprofit private providers of primary health
				services for the purpose of increasing the access of such individuals to such
				services by developing and carrying out programs to improve health literacy and
				cultural competency.
									(B)Carry out
				programs to improve access to healthcare services for individuals with limited
				proficiency in speaking the English language. Activities under this
				subparagraph shall include developing and evaluating model projects.
									(14)Enter into
				interagency agreements with other agencies of the Public Health Service, as
				appropriate.
								(15)Collaborate with
				the Office for Civil Rights to—
									(A)assist healthcare
				providers with application of guidance and directives regarding healthcare for
				racial and ethnic minority and other health disparity populations,
				including—
										(i)reviewing cases
				with the Office of Inspector General and the Office for Civil Rights which have
				been closed without a finding of discrimination to determine if a pattern or
				practice of activities that could lead to discrimination exists, and if such a
				pattern or practice is identified, provide technical assistance or education,
				as applicable, to the relevant provider or to a group of providers located
				within a particular geographic area;
										(ii)biannually
				publishing information on cases filed with the Office for Civil Rights which
				have resulted in a finding of discrimination, including the name and location
				of the entity found to have discriminated, and any findings and agreements
				entered into between the Office for Civil Rights and the entity; and
										(iii)monitoring and
				analysis of trends in cases reported to the Office for Civil Rights to ensure
				that the Office of Minority Health and Health Disparity Elimination acts to
				educate and assist healthcare providers as necessary; and
										(B)provide technical
				assistance or education, as applicable, to the relevant provider or to a group
				of providers located within a particular geographic area.
									(16)Promote and
				expand efforts to increase racial and ethnic minority enrollment in clinical
				trials.
								(17)Establish
				working groups—
									(A)to examine and
				report recommendations to the Secretary regarding—
										(i)emergency
				preparedness and response for underserved populations;
										(ii)development and
				implementation of health information technology that can assist providers to
				deliver culturally competent healthcare;
										(iii)outreach and
				education of health disparity groups about new Federal health programs, as
				appropriate, including the programs under part D of title XVIII of the Social
				Security Act and chronic care management programs under the Medicare
				Prescription Drug, Improvement, and Modernization Act of 2003 (and the
				amendments made by such Act);
										(iv)leadership
				development in public health; and
										(v)other emerging
				health issues at the discretion of the Secretary; and
										(B)that include
				representation from the relevant health agencies, centers and offices, as well
				as public and private entities as appropriate.
									(d)Advisory
				committee
								(1)In
				generalThe Secretary shall establish an advisory committee to be
				known as the Advisory Committee on Minority Health and Health Disparities (in
				this subsection referred to as the Committee).
								(2)DutiesThe
				Committee shall provide advice to the Deputy Assistant Secretary carrying out
				this section, including advice on the development of goals and specific program
				activities under subsection (c) for racial and ethnic minority groups and
				health disparity population.
								(3)ChairThe
				chairperson of the Committee shall be selected by the Secretary from among the
				members of the voting members of the Committee. The term of office of the
				chairperson shall be 2 years.
								(4)Composition
									(A)The Committee
				shall be composed of 12 voting members appointed in accordance with
				subparagraph (B), and nonvoting, ex-officio members designated in subparagraph
				(C).
									(B)The voting
				members of the Committee shall be appointed by the Secretary from among
				individuals who are not officers or employees of the Federal Government and who
				have expertise regarding issues of minority health and health disparities.
				Racial and ethnic minority groups and health disparity populations shall be
				appropriately represented among such members.
									(C)The nonvoting, ex
				officio members of the Committee shall be such officials of the Department of
				Health and Human Services, including the Director of the Office of Minority
				Health and Health Disparity Elimination and the Office for Civil Rights, and
				other officials as the Secretary determines to be appropriate.
									(D)The Secretary
				shall provide an opportunity for the Chairman and Ranking Member of the
				Committee on Health, Education, Labor, and Pensions of the Senate to submit to
				the Secretary names of potential Committee members under this section for
				consideration.
									(5)TermsEach
				member of the Committee shall serve for a term of 4 years, except that the
				Secretary shall initially appoint a portion of the members to terms of 1 year,
				2 years, and 3 years.
								(6)VacanciesIf
				a vacancy occurs on the Committee, a new member shall be appointed by the
				Secretary within 90 days from the date that the vacancy occurs, and serve for
				the remainder of the term for which the predecessor of such member was
				appointed. The vacancy shall not affect the power of the remaining members to
				execute the duties of the Committee.
								(7)CompensationMembers
				of the Committee who are officers or employees of the United States shall serve
				without additional compensation. Members of the Committee who are not officers
				or employees of the United States shall receive compensation, for each day
				(including travel time) they are engaged in the performance of the functions of
				the Committee. Such compensation may not be in an amount in excess of the daily
				equivalent of the annual maximum rate of basic pay payable under the General
				Schedule for positions above GS–15 under title 5, United States Code.
								(e)Certain
				requirements regarding duties
								(1)Recommendations
				regarding language
									(A)Proficiency in
				speaking englishThe Deputy Assistant Secretary shall consult
				with the Director of the Office of International and Refugee Health, the
				Director of the Office for Civil Rights, and the Directors of other appropriate
				departmental entities regarding recommendations for carrying out activities
				under subsection (c)(9).
									(B)Health
				professions education regarding health disparitiesThe Deputy
				Assistant Secretary shall carry out the duties under subsection (c)(7) in
				collaboration with appropriate personnel of the Department of Health and Human
				Services, other Federal agencies, and other offices, centers, and institutions,
				as appropriate, that have responsibilities under the Minority Health and Health
				Disparities Research and Education Act of 2000.
									(2)Resource
				allocation
									(A)FundingIn
				carrying out subsection (c), the Secretary shall ensure that such funding and
				other resources directed to health disparity populations that are not racial
				and ethnic minority populations are used to supplement, not supplant, funding
				and other resources currently or historically allocated for services provided
				to such populations.
									(B)ActivitiesWhen
				carrying out activities for health disparity populations that are not racial
				and ethnic minority populations, the Secretary shall ensure that such
				activities carried out by the Office of Minority Health and Health Disparity
				Elimination supplement, not supplant, the activities of other offices or
				agencies whose primary mission by established mandate, or current or historical
				practice is to serve such populations.
									(3)Cultural
				competency of servicesThe Secretary shall ensure that
				information and services provided pursuant to subsection (c) consider the
				unique cultural or linguistic issues facing such populations and are provided
				in the language, educational, and cultural context that is most appropriate for
				the individuals for whom the information and services are intended.
								(4)Agency
				coordinationIn carrying out subsection (c), the Secretary shall
				ensure that new or existing agency offices of minority health, or other health
				disparity offices, report current and proposed activities to the Deputy
				Assistant Secretary, and provide, to the extent practicable, an opportunity for
				input in the development of such activities by the Deputy Assistant
				Secretary.
								(f)Grants and
				contracts regarding duties
								(1)In
				generalIn carrying out subsection (c), the Secretary acting
				through the Deputy Assistant Secretary, may make awards of grants, cooperative
				agreements, and contracts to public and nonprofit private entities.
								(2)Process for
				making awardsThe Deputy Assistant Secretary shall ensure that
				awards under paragraph (1) are made, to the extent practical, only on a
				competitive basis, and that a grant is awarded for a proposal only if the
				proposal has been recommended for such an award through a process of peer
				review.
								(3)Evaluation and
				disseminationThe Deputy Assistant Secretary, directly or through
				contracts with public and private entities, shall provide for evaluations of
				projects carried out with awards made under paragraph (1) during the preceding
				2 fiscal years. The report shall be included in the report required under
				subsection (g) for the fiscal year involved.
								(g)State offices
				of minority healthThe Deputy Assistant Secretary shall assist
				the voluntary establishment and functions of State offices of minority health
				in order to expand and coordinate State efforts to improve the health of
				minority and other health disparity populations.
								(1)PrioritiesThe
				Deputy Assistant Secretary may facilitate, with respect to minority and health
				disparity populations—
									(A)integration and
				coordination of State and national efforts, including those pertaining to the
				National Plan pursuant to subsection (b);
									(B)strategic plan
				development within States to assess and respond to local health
				concerns;
									(C)education and
				engagement of key stakeholders within States, including representatives from
				public health agencies, hospitals, clinics, provider groups, elected officials,
				community-based organizations, advocacy groups, media, and the private
				sector;
									(D)development and
				implementation of accepted standards, core competencies, and minimum
				infrastructure requirements for State offices;
									(E)access to State
				level health data for minority and health disparity populations, which may
				include State data collection and analysis;
									(F)development,
				implementation, and evaluation of State programs and policies, as
				appropriate;
									(G)communication and
				networking among States to share effective policies, programs and practices
				with respect to increasing access and quality of care;
									(H)recognition and
				reporting of State successes and challenges; and
									(I)identification of
				Federal grant programs and other funding for which States could apply to carry
				out health improvement activities.
									(2)ResourcesThe
				Deputy Assistant Secretary may provide grants and technical assistance for the
				voluntary establishment or capacity development of State offices of minority
				health.
								(3)CollaborationTo
				the extent practicable, the Deputy Assistant Secretary may encourage and
				facilitate collaboration between State offices of minority health and State
				offices addressing the needs of other health disparity or disadvantaged
				populations, including offices of rural health.
								(4)DefinitionFor
				the purpose of this subsection, State offices of minority health
				include offices, councils, commissions, or advisory panels designated by States
				or territories to address the health of minority populations.
								(h)Reports
								(1)In
				generalNot later than 1 year after the date of enactment of the
				Minority Health Improvement and Health
				Disparity Elimination Act, the Secretary shall submit to the
				appropriate committees of Congress, a report on the National Plan developed
				under subsection (c).
								(2)Report on
				ActivitiesNot later than February 1 of fiscal year 2008 and of
				each second year thereafter, the Secretary shall submit to the appropriate
				committees of Congress, a report describing the activities carried out under
				this section during the preceding 2 fiscal years and evaluating the extent to
				which such activities have been effective in improving the health of racial and
				ethnic minority groups and health disparity populations. Each such report shall
				include the biennial reports submitted under subsection (f)(3) for such years
				by the heads of the Public Health Service agencies.
								(3)Agency
				reportsNot later than February 1, 2007, and on a biannual basis
				thereafter, the heads of the Public Health Service shall submit to the Deputy
				Assistant Secretary a report that summarizes the minority health and health
				disparity activities of each of the respective agencies.
								(i)DefinitionsIn
				this section:
								(1)The term
				health disparity population has the meaning given the term in
				section 903(d)(1).
								(2)The term
				racial and ethnic minority group means American Indians (including
				Alaska Natives, Eskimos, and Aleuts), Asian Americans, Native Hawaiians and
				other Pacific Islanders, Blacks, and Hispanics.
								(3)The term
				Hispanic means individuals whose origin is Mexican, Puerto Rican,
				Cuban, Central or South American, or of any other Spanish-speaking
				country.
								(j)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $110,000,000 for fiscal year 2007, such
				sums as may be necessary for each of fiscal years 2008 through
				2011.
							.
				(b)Transfer of
			 functions; references
					(1)Transfer of
			 functions
						(A)Office of
			 Minority Health and Health Disparity EliminationThe functions of
			 the Office of Minority Health under section 1707 of the Public Health Service
			 Act (42 U.S.C. 300u–6) as in effect the day before the date of enactment of
			 this Act are transferred to the Office of Minority Health and Health Disparity
			 Elimination under such section 1707 (as amended by subsection (a)).
						(B)Deputy
			 Assistant Secretary for Minority Health and Health Disparity
			 EliminationThe functions of the Deputy Assistant Secretary for
			 Minority Health of the Office of Minority Health under section 1707 of the
			 Public Health Service Act (42 U.S.C. 300u–6) as in effect the day before the
			 date of enactment of this Act are transferred to the Deputy Assistant Secretary
			 for Minority Health and Health Disparity Elimination of the Office of Minority
			 Health and Health Disparity Elimination under such section 1707 (as amended by
			 subsection (a)).
						(2)References
						(A)Office of
			 minority health and health disparity eliminationAny reference in
			 any Federal law, Executive order, rule, regulation, or delegation of authority,
			 or any document of or pertaining to the Office of Minority Health under section
			 1707 of the Public Health Service Act (42 U.S.C. 300u–6) as in effect the day
			 before the enactment of this Act is deemed to be a reference to the Office of
			 Minority Health and Health Disparity Elimination under such section 1707 (as
			 amended by subsection (a)).
						(B)Deputy
			 assistant secretary for minority health and health disparity
			 eliminationAny reference in any Federal law, Executive order,
			 rule, regulation, or delegation of authority, or any document of or pertaining
			 to the Deputy Assistant Secretary for Minority Health of the Office of Minority
			 Health under section 1707 of the Public Health Service Act (42 U.S.C. 300u–6)
			 as in effect the day before the enactment of this Act is deemed to be a
			 reference to the Deputy Assistant Secretary for Minority Health and Health
			 Disparity Elimination of the Office of Minority Health and Health Disparity
			 Elimination under such section 1707 (as amended by subsection (a)).
						
